Name: Commission Regulation (EEC) No 3067/79 of 20 December 1979 on the definition of the concept of originating products for purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 79 Official Journal of the European Communities No L 349/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3067/79 of 20 December 1979 on the definition of the concept of originating products for purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries Having regard to Council Regulation (EEC) No 2790/79 of 10 December 1979 opening, allocating and providing for the administration of a Community tariff quota for raw or unmanufactured Virginia type tobaccos originating in developing countries ( 6), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2791/79 of 10 December 1979 opening preferential tariffs for developing countries for raw or unmanufactured tobaccos, other than Virginia type, falling within subheading 24.01 ex A and ex B of the Common Customs Tariff (7), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2792/79 of 10 December 1979 establishing in respect of certain products falling within Chapters 1 to 24 of the Common Customs Tariff a scheme of generalized preferences in favour of developing countries (8), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2793/79 of 10 December 1979 opening, allocating and providing for the administration of a tariff quota for cocoa butter and a tariff quota for soluble coffee originating in developing countries ( 9), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2794/79 of 10 December 1979 opening, allocating and providing for the administration of a Community tariff quota for preserved pineapples, other than in slices, half slices or spirals, originating in developing countries (10), and in particular Article 1 thereof, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2787/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff quotas for certain products originating in developing countries (*), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2788/79 of 10 December 1979 opening and providing for the administration of preferential Community tariff ceilings for certain products originating in developing countries (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 opening preferential tariffs for certain products originating in developing countries (3 ), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories (4), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2895/79 of 10 December 1979 on the opening of tariff preferences in the form of a suspension of customs duties for jute manufactures originating in India, Thailand and Bangladesh, and for coir manufactures originating in India and Sri Lanka (5), and in particular Article 1 thereof, ( s ) OJ No L 332 , 27. 12 . 1979, p. 78 . (*) OJ No L 328 , 24. 12 . 1979 , p. 1 . ( 6) OJ No L 328 , 24. 12 . 1979, p . 69. ( 7) OJ No L 328 , 24. 12 . 1979, p . 77. (8) OJ No L 328 , 24 . 12 . 1979 , p . 83 . ( 9) OJ No L 3-28 , 24 . 12 . 1979 , p . 110. (10) OJ No L 328 , 24. 12. 1979, p . 118 . (2) OJ No L 328 , 24. 12 . 1979 , p . 14. (3 ) OJ No L 328 , 24. 12 . 1979, p . 25 . (4) OJ No L 332, 27. 12 . 1979, p. 1 . No L 349/2 Official Journal of the European Communities 31 . 12 .- 79 HAS ADOPTED THIS REGULATION:Having regard to Council Regulation (EEC) No 2795/79 of 10 December 1979 opening, allocating and providing for the administration of a Community tariff quota for preserved pineapples, in slices, half slices or spirals, originating in developing countries ( a ), and in particular Article 1 thereof, TITLE I Whereas, as regards all the products referred to in the abovementioned Regulations, rules should be established to define the conditions in which they acquire the character of originating products, the mode of proof and the terms as to verification thereof; whereas it is appropriate for this purpose to adopt the provisions of Regulation (EEC) No 148/79 of 26 January 1979 on the definition of the concept of originating products for the purposes of the application of tariff preferences granted by the European Economic Community in respect of certain developing countries (2 ) ; whereas it is necessary to amend that Regulation and Lists A and B thereto, in view of experience gained; Whereas the Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council , of 10 December 1979 opening, allocating and providing for the administration of tariff quotas for certain steel products originating in developing countries (79/1061 /ECSC) (3 ) and the Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council , of 10 December 1979 opening tariff preferences for certain steel products originating in developing countries (79/ 1062/ECSC) (4), provide that the concept of originating products is to be defined under the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 concerning the common definition of the concept of the origin of goods ( s ); whereas the rules to be applied for this purpose should be the same as those laid down for other products ; Article 1 1 . For the purpose of implementing the provisions concerning tariff preferences granted by the Community to certain products originating in developing countries, the following shall be considered as products originating in a country enjoying those preferences (hereinafter referred to as a 'beneficiary country'), provided that these products have been transported direct, within the meaning of Article 5 , to the Community : (a) products wholly obtained in that country ; (b ) products obtained in that country in the manufacture of which products other than those referred to in (a ) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3 . 2 . The products in List C are excluded from the scope of this Regulation . Article 2 The following shall be considered as wholly obtained in a beneficiary country within the meaning of Article 1 (a): (a) mineral products extracted from its soil or from its sea bed; (b) vegetable products harvested there ; (c) live animals born and raised there ; (d) products obtained there from live animals ; ( e) products obtained by hunting or fishing conducted there ; ( f) products of sea fishing and other products taken from the sea by its vessels ; (g) products made on board its factory ships exclusively from the products referred to in (f); (h ) used articles collected there fit only for the recovery of raw materials ; ( i ) waste and scrap resulting from manufacturing operations conducted there; ( j ) products produced there exclusively from products specified in (a) to ( i). Article 3 1 . For the purposes of implementing the provisions for Article 1 (b), the following shall be considered as sufficient working or processing: Whereas it is necessary to make transitional provisions for the benefit of those countries certain of whose products have not previously enjoyed tariff preferences ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin, (!) OJ No L 328 , 24 . 12 . 1979 , p . 126. ( 2 ) OJNoL 25 , 31 . 1 . 1979 , p. 1 . ( 3 ) OJ No L 328 , 24 . 12 . 1979, p . 134. (4 ) OJ No L 328 , 24 . 12 . 1979 , p . 140. (5 ) OJ No L 148 , 28 . 6 . 1968 , p. 1 . 31 . 12 . 79 Official Journal of the European Communities No L 349/3 value of the products obtained, the values to be taken into consideration for determining such percentage shall be :  on the one hand, as regards products whose importation can be proved, their customs value at the time of importation ; as regards products of undetermined origin, the earliest ascertainable price paid for such products in the territory of the country where manufacture takes place ;  and on the other hand, the ex-works price of the products obtained, less internal taxes refunded or refundable on exportation. (a ) working or processing as a result of which the products obtained receive a classification under a tariff heading other than that covering each of the products worked or processed, except, however, working or processing specified in List A, where the special provisions of that list apply ; (b ) working or processing specified in List B. The expressions 'section', 'chapter' and ' tariff heading' shall mean respectively sections, chapters and tariff headings in the Customs Cooperation Council nomenclature for the classification of goods in customs tariffs . 2 . For the purpose of implementing Article 1 (b), the following shall in any event be considered as insufficient working or processing to confer the status of originating products , irrespective of whether or not there is a change of tariff heading : (a) operations to ensure the preservation of products in good condition during transport and storage (ventilation, spreading out, drying, chilling, placing in salt, sulphur dioxide or other aqueous solutions , removal of damaged parts, and like operations); (b ) simple operations consisting of removal of dust, sifting or screening, sorting, classifying, matching ( including the making-up of sets of articles), washing, painting, cutting up ; (c) ( i ) changes of packing and breaking up and assembly of consignments, ( ii) simple placing in bottles, flasks, bags, cases, boxes, fixing on cards or boards, etc., and all other simple packing operations ; ( d) the affixing of marks, labels or other like distinguishing signs on products or their packaging; (e) simple mixing of products, whether or not of different kinds, where one or more components of the mixture do not meet the conditions laid down in this Regulation to enable them to be considered as originating products ; (f) simple assembly of parts of products to constitute a complete product; (g) a combination of two or more operations specified in (a) to ( f); (h) slaughter of animals. Article 5 1 . The following shall be considered as transported direct from the exporting beneficiary country to the Community: (a) products transported without passing through the territory of another country ; (b ) products transported through the territories of countries other than the exporting beneficiary country, with or without transhipment or temporary warehousing within those countries, provided that transport through those countries is justified for geographical reasons or exclusively on account of transport requirements and that the products have remained under the surveillance of the customs authorities of the country of transit or warehousing, and have not entered into commerce or been delivered for home use there, and have not undergone operations other than unloading, reloading and any operation intended to keep them in good condition; (c) products transported through the territory of Austria, Finland, Norway, Sweden or Switzerland and which are subsequently re-exported in full or in part to the Community, provided that the products have remained under the surveillance of the customs authorities of the country of transit or warehousing and have not been delivered for home use and have not undergone operations other than unloading, reloading and any operation intended to keep them in good condition there. 2 . Evidence that the conditions specified in paragraph 1 (b ) and (c) have been fulfilled shall be supplied to the responsible customs authorities in the Community by the production of; (a) a through bill of lading drawn up in the exporting beneficiary country covering the passage through the Country of transit; or Article 4 Where Lists A and B referred to in Article 3 provide that products obtained in a beneficiary country shall be considered as originating therein only if the value of the products used does not exceed a given percentage of the No L 349/4 Official Journal of the European Communities 31 . 12 . 79 (b ) a certification by the customs authorities of the country of transit :  giving an exact description of the products,  stating the dates of unloading and reloading of the products or of their embarkation or disembarkation, identifying the ships used,  certifying the condition under which the products remained in the transit country ; or (c) failing these, any substantiating documents . 3 . Originating products within the meaning of this Regulation shall be eligible on importation into the Community to benefit from tariff preferences specified in Article 1 on production of a certificate of origin Form A issued by the customs authorities of Austria, Finland, Norway, Sweden or Switzerland on the basis of a certificate of origin Form A issued by the competent authorities of the exporting beneficiary country provided that the conditions laid down in Article 5 have been fulfilled and provided that Austria, Finland, Norway, Sweden or Switzerland assists the Community by allowing its customs authorities to verify the authenticity and accuracy of the certificates of origin Form A. The procedure laid down in Article 13 ( 1 ) shall apply mutatis mutandis. The time period laid down in the first subparagraph of Article 28 shall be extended to five months. 4 . Without prejudice to Article 3 (2), where, at the request of the person declaring the goods at the customs, a dismantled or non-assembled article falling within Chapter 84 or 85 of the Common Customs Tariff (CCT) is imported by instalments on the conditions laid down by the competent authorities, it shall be considered to be a single article and a certificate of origin Form A may be submitted for the whole article upon importation of the first instalment. Article 6 . 1 . Originating products within the meaning of this Regulation shall be eligible, on importation into the Community, to benefit from the tariff preferences specified in Article 1 on production of a certificate of origin Form A issued either by the customs authorities or by other governmental authorities of the exporting beneficiary country, provided that the latter country assists the Community by allowing the customs authorities of Member States to verify the authenticity of the document or the accuracy of the information regarding the true origin of the products in question . 5 . Accessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle which are part of the normal equipment and included in the price thereof or are not separately invoiced shall be regarded as one with the piece of equipment, machine, apparatus or vehicle in question . 2 . However, originating products within the meaning of this Regulation which are sent by post (including those sent by parcel post) shall , provided that the consignments contain only originating products and that their value does not exceed 1 420 EUA (*) per consignment, qualify on entry into the Community for the tariff preferences specified in Article 1 on production of a Form APR, on condition that the assistance specified in the preceding paragraph is forthcoming in respect of the said form. 6 . Sets in the sense of the General Rule 3 of the CCC nomenclature shall be regarded as originating when all component articles are originating products . Nevertheless, when a set is composed of originating and non-originating articles, the set as a whole shall be regarded as originating provided that the value of the non-originating articles does not exceed 15 % of the total value of the set. ( 1 ) In application of Article 2 (4) of Regulation (EEC) No 2779/78 of 23 November 1978 the equivalent in national currencies of the European unit of account (EUA) is as follows: 1 EUA = German mark Pound sterling French franc Italian lira Dutch guilder Belgian franc Luxembourg franc Danish krone Irish pound 2-58101 , 0-668451 , 5-60057, 1 062-79 , 2-77740, 40-6953 , 40-6953 , 7-01962 , 0-668451 . Article 7 The certificate of origin Form A must be produced, to the Community customs office at which the goods are presented, within 10 months of the date of issue by the responsible governmental authority of the exporting beneficiary country. The amounts in the national currencies which result from the conversion of the amounts, expressed in European units of account can be rounded up. 31 . 12 . 79 Official Journal of the European Communities No L 349/5 Article 8 Certificates shall be produced to the customs authorities in the importing State in accordance with the procedures laid down by that State. The said authorities may require a translation of a certificate . They may also require the import declaration to be accompanied by a statement from the importer to the effect that the products meet the conditions required for the tariff preferences specified in Article 1 . country in which the exhibition is held and has exhibited them there ; (b ) the products have been sold or otherwise disposed of by that exporter to a person in the Community ; (c) the products have been consigned during the exhibition or immediately thereafter to the Community in the state in which they were sent for exhibition; (d) the products have not, since they were consigned for exhibition, been used for any purpose other than t demonstration at the exhibition . 2 . A certificate of origin Form A must be produced to the competent Community customs authorities in the normal manner. The name and address of the exhibition must be indicated thereon.Where necessary, additional documentary evidence of the nature of the products and the conditions under which they have been exhibited may be required. 3 . Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organized for private purposes in shops or business premises with a view to the sale of foreign products, and during which the products remain under customs control . Article 9 1 . The Community shall admit products sent as small packages to private persons or .forming part of travellers' personal luggage as originating products benefiting from the tariff preferences specified in Article 1 without requiring the production of a certificate of origin Form A or the completion of a Form APR, provided that such products are not imported by way of trade and have been declared as meeting the conditions required for the application of that Article, and where there is no doubt as to the veracity of such declaration. 2 . Importations which are occasional and consist solely of products for the personal use of the recipients or travellers or their families shall not be considered as importations by way of trade if it is evident from the nature and quantity of the products that no commercial purpose is in view. Furthermore, the total value of these products must not exceed 90 EUA in the case of small packages or 285 EUA in the case of the contents of travellers' personal luggage. Article 11 Certificates of origin Form A produced to the competent customs authorities in the Community after expiry of the time limit stipulated in Article 7 may be accepted for the purpose of applying the tariff preferences specified in Article 1 where the failure to observe this time limit is due to force majeure or to exceptional circumstances. The competent Community customs authorities may also accept such certificates where the products have been presented to them before expiry of the said time limit. Article 10 1 . Products sent from a beneficiary country for exhibition in another country and sold after the exhibition for importation into the Community shall benefit on importation from the tariff preferences specified in Article 1 on condition that the products meet the requirements of this Regulation entitling them to be recognized as originating in the exporting beneficiary country and provided that it is shown to the satisfaction of the competent Community customs authorities that: (a) an exporter has consigned the products from the territory of the exporting beneficiary country to the Article 12 The discovery of slight discrepancies between the statements made in the certificate and those made in the documents produced to the customs office for the purpose of carrying out the formalities for importing the products shall not ipso facto render the certificate null and void, provided it is duly established that the certificate corresponds to the products concerned. No L 349/6 Official Journal of the European Communities 31 . 12 . 79 2 . The exporter or his representative shall submit with his application any appropriate supporting document proving that the products to be exported qualify for the issue of a certificate of origin . Article 17 It shall be the responsibility of the competent governmental authorities of the exporting beneficiary countries to ensure that certificates and applications are duly completed . Article 13 1 . Subsequent verifications of certificates Form A and Form APR shall be carried out at random or whenever the relevant customs authorities in the Community have reasonable doubt as to the authenticity of the document or as to the accuracy of the information regarding the true origin of the products in question. 2 . For the purpose of implementing the provisions of paragraph 1 above, the competent customs authorities in the Community shall return the certificate Form A or the Form APR to the responsible governmental authority in the exporting beneficiary country, giving where appropriate the reasons of form or substance for an enquiry. If the invoice has been submitted, such invoice or a copy thereof shall be attached to Form APR. The customs authorities shall also forward any information that has been obtained suggesting that the particulars given on the said certificate or the said form are inaccurate. If the said authorities decide to suspend the tariff preferences specified in Article 1 pending the results of the verification, they shall offer to release the products to the importer subject to any precautionary measures judged necessary. Article 14 The Explanatory Notes, Lists A, B and C, the specimen certificate of origin Form A and the specimen Form APR which are annexed to this Regulation shall form an integral part of this Regulation. Article 1 8 The certificate must conform to the specimen shown in the Annex . Each certificate shall measure 210 x 297 mm, a tolerance of up to plus 8 mm or minus 5 mm in the length may be allowed. The paper used shall be white writing paper, sized, not containing mechanical pulp and weighing not less than 25 g/m2. It shall have a printed green guilloche-pattern background making any falsification by mechanical or chemical means apparent to the eye. The use of English or French for the notes on the reverse of the certificate shall not be obligatory. Each certificate shall bear a serial number, printed or otherwise, by which it can be identified . It shall be made out in English or French . If it is completed by hand, entries must be in ink and in printscript. Article 19 Since the certificate of origin constitutes the documentary evidence for the application of the provisions concerning tariff preferences, specified in Article 1 , it shall be the responsibility of the competent governmental authority of the exporting country to take any steps necessary to verify the origin of the products and to check the other statements on the certificate . TITLE II Article IS For the purpose of implementing the provisions concerning tariff preferences specified in Article 1 , every beneficiary country shall comply or ensure compliance with the rules concerning the completion and issue of certificates of origin Form A, the conditions for the use of Form APR and those concerning administrative cooperation contained in the following Articles . Section I Completion and issue of certificates of origin Form A Article 16 1 . A certificate of origin shall be issued only upon written application from the exporter or his authorized representative . Article 20 1 . The certificate shall be issued by the competent governmental authority of the beneficiary country if the products to be exported can be considered products originating in that country within the meaning of Title I of this Regulation . 2 . The signature to be entered in *box 11 of the certificate must be handwritten. 31 . 12 . 79 No L 349/7Official Journal of the European Communities 3 . For the purpose of verifying whether the condition specified in paragraph 1 has been met, the competent governmental authority shall have the right to call for any documentary evidence or to carry out any check which it considers appropriate. 4 . The competent governmental authority of the beneficiary country shall refuse to issue a certificate if it appears from the documents submitted that the products to which it relates are not intended for the Community or for a preference-giving country applying the same rules as those laid down in Title 1 of this Regulation. Article 25 In the event of the theft, loss or destruction of a certificate of origin, the exporter may apply to the competent governmental authority which issued it for a duplicate to be made out on the basis of the export documents in their possession . The duplicate Form A issued in this way must be endorsed, in box 4 , with one of the following words : 'DUPLICATA' or 'DUPLICATE'. The duplicate, which must bear the date of issue of the original certificate, shall take effect from that date. Section 11 Article 21 The certificate shall be available to the exporter as soon as exportation is actually carried out or when it is certain that it will be carried out. Conditions for the use of Form APR Article 26 1 . Form APR must conform to the specimen given in the Annex. However, the form in use in 1978 may still be used. Article 22 Since box 12 is to be duly completed by the endorsement of the European Economic Community or one of the Member States as the importing country, the completion of box 2 of the certificate of origin Form A shall be optional . Article 23 It shall always be possible to replace one or more certificates of origin Form A by one or more other such certificates, provided that this is done at the customs office in the Community where the products are located. 2 . Form APR shall be 210 X 148 mm. A tolerance of up to plus 8 mm or minus 5 mm in the length is permitted . The paper used shall be white writing paper, sized, not containing mechanical pulp and weighing not less than 64 g/m2. The use of English or French for the notes attached to the APR Form shall not be obligatory. Each form shall bear a serial number, printed or otherwise, by which it can be identified . 3 . One Form APR shall be completed for each consignment. 4 . Form APR shall be completed and signed by the exporter or, on his responsibility, by his authorized representative . It shall be made out in English or French . If it is handwritten, it shall be completed in ink and in capital letters. The signature to be placed in box 6 of the form shall be handwritten. Article 24 1 . In exceptional cases, a certificate may be issued after the actual exportation of the products to which it relates, if it was not issued at the time of exportation as a result of errors involuntarily made or omissions or other special circumstances . 2 . The competent governmental authority may issue a certificate retrospectively only after verifying that the particulars contained in the exporter's application agree with those contained in the corresponding export documents and that no certificate of origin was issued when the products in question were exported. Certificates of origin Form A issued retrospectively must bear, in box 4, the endorsement 'DfiLIVRfi A POSTERIORI ' or 'ISSUED RETROSPECTIVELY'. 5 . If the goods contained in the consignment have already been subject to verification in the exporting country by reference to the definition of the concept of 'originating products' the exporter may refer to this check in box 7 'Remarks' on Form APR. No L 349/8 31 . 12 . 79Official Journal of the European Communities Section III  'agave brandy "tequila", in containers holding two litres or less' or 'eau-de-vie d'agave "tÃ ©quila" en rÃ ©cipients contenant deux litres ou moins'. Methods of administrative cooperation Article 27 The beneficiary countries shall send the Commission of the European Communities the names and addresses of the governmental authorities competent to issue certificates of origin together with specimens of stamps used by these authorities. The Commission shall forward this information to the customs authorities of the Member States. Article 30 The beneficiary countries shall inform the Commission of the European Communities of the names and addresses of the governmental authorities competent to issue the certifications mentioned in Article 29, together with impressions of the stamp they use. The Commission shall forward this information to the customs authorities of the Member States. Article 3 1 By way of derogation from Article 29 ( 1 ) and (2 ) but without prejudice to Articles 29 (3 ) and 30, it shall not be necessary for one of the said certifications to appear in box 4 of the certificate of origin if the authority competent to issue the certificate of origin is the governmental authority qualified to give that certification. Article 28 When an application for subsequent verification has been made in accordance with the provisions of Article 13 of Title I , such verification shall be carried out and its results communicated to the competent customs authorities in the Community within a maximum of three months. The results must be such as to establish whether the certificate of origin Form A or the Form APR in question applies to the products actually exported and whether these products were in fact eligible to benefit from the tariff preferences specified in Article 1 . For the purpose of subsequent verification of certificates of origin Form A, copies of the certificates as well as any export documents referring to them shall be kept for at least two years by the competent governmental authority in the exporting beneficiary country. Article 32 The provisions of Articles 5 ( 1 ) (c) and 6 (3 ) of this Regulation are only applicable in so far as, in the context of the tariff preferences given by Austria, Finland, Norway, Sweden and Switzerland to certain products originating in developing countries, these countries apply provisions similar to those mentioned above. The Commission shall inform the Member States' customs authorities of the application by the countries concerned of these provisions and communicate the date the provisions set out in Articles 5 ( 1 ) ( c) and 6 (3 ) and the similar provisions adopted by the State or States concerned are adopted. Article 29 1 . Subject as provided in Article 31 , the certifications of authenticity provided for in Article 1 (2) of Council Regulations (EEC) No 2790/79 and (EEC) No 2792/79 shall be given in box 4 of the certificate of origin Form A provided for in this Regulation. 2 . The certifications mentioned in paragraph 1 shall consist of the following words; 'The undersigned authority certifies the truth of the description of the goods given in box 7 below' or 'L'autorite soussignee certifie 1'exactitude de la description des marchandises figurant dans la case n ° 7 ci-dessous' followed by the stamp of the competent authority and the hand-written signature of the competent official . 3 . The description of goods in box 7 of the certificate of origin shall be as follows, according to the product concerned: Article 33 1 . Without prejudice to Article 8 , for a period of six months from the date of entry into force of this Regulation, there may be produced, in respect of those products specified in paragraph 2 below which, at the time of entry into force of the provisions concerning tariff preferences granted therefor are either in transit or being held in the Community under temporary  'unmanufactured tobacco Virginia type' or 'tabac brut ou non fabriquÃ © du type Virginia'; 31 . 12 . 79 Official Journal of the European Communities No L 349/9 warehouse procedure, in customs warehouses or in free zones, certificates of origin Form A together with documentary evidence of direct transport. 2 . The provisions of paragraph 1 apply to :  products originating in China,  textile products originating in Romania ,  textile products listed in Annex A to Council Regulation (EEC) No 1195/79 of 12 June 1979 I 1) originating in the countries and territories listed in Annex D II to that Regulation,  'clover (Trifolium spp)' of tariff subheading ex 12.03 C II originating in the least developed countries listed in Annex C to Council Regulation (EEC) No 2792/79 . Article 34 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 January 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1979. For the Commission fitienne DAVIGNON Member of the Commission (!) OJ No L 154, 21 . 6 . 1979 , p. 1 . No L 349/10 Official Journal of the European Communities 31 . 12 . 79 EXPLANATORY NOTES Note 1  Article 1 : The term 'in a beneficiary country' shall also cover the territorial waters of that country. Vessels operating on the high seas, including factory ships on which the fish caught is worked or processed, shall be considered as part of the territory of the beneficiary country to which they belong provided that they satisfy the conditions set out in Explanatory Note 4. ¢ Note 2  Article 1 : In order to determine whether products originate in a beneficiary country, it shall not be necessary to establish whether the power and fuel , plant and equipment, and machines and tools used to obtain such products originate in third countries or not. Note 3  Article 1 : Packing shall be considered as forming a whole with the products contained therein. This provision, however, shall not apply to packing which is not of the normal type for the article packed and which has intrinsic utilization value and is of a durable nature, apart from its function as packing. Note 4  Article 2 ( f): The term 'its vessels' shall apply only to vessels :  which are registered or recorded in the benficiary country,  which sail under the flag of the beneficiary country,  which are at least 50 % owned by nationals of the beneficiary country or by a company with its head office in that country, of which the manager or managers, chairman of the board of directors or of the supervisory board, and the majority of the members of such boards are nationals of that country and of which, in addition, in the case of partnerships or limited companies, at least half the capital belongs to that country or to public bodies or nationals of that country,  of which the captain and officers are all nationals of the beneficiary country, and  of which at least 75 % of the crew are nationals of the beneficiary country. Note 5  Article 4 : 'Ex works price' means the price paid to the manufacturer in whose undertaking the last working or processing is carried out, provided the price includes the value of all the products used in manufacture. 'Customs value' means the customs value as defined in the Convention concerning the valuation of goods for customs purposes signed in Brussels on 15 December 1950. Note 6: The term 'product' as used in this Regulation includes ' article', 'goods', 'material', 'equipment' and any other equivalent expression. Note 7: 1 . The replacement certificate or certificates of origin Form A issued in application of the provisions laid down in Article 6 or 23 of the present Regulation shall be regarded as a definite certificate of origin for the products referred to. The replacement certificate shall be issued on the basis of a written request by the importer . 31 . 12 . 79 Official Journal of the European Communities No L 349/ 11 2 . The replacement certificate should indicate the State in which the products are considered as originating. One of the following endorsements should be made in Box No 4 'replacement certificate', ' certificat de remplacement' as well as the date of issue of the original certificate of origin and its serial number. In Boxes 3 to 9 and 12 all endorsements appearing on the original certificate relating to the products re-exported should be made on the replacement certificate or certificates. 3 . The customs office which is requested to perform the operation should note on the original certificate the weights, numbers and nature of the goods forwarded and indicate thereon the serial numbers of the corresponding replacement certificate or certificates . The original certificate shall be kept for at least two years by the customs office concerned. 4 . A photocopy of the original certificate may be annexed to the replacement certificate. No L 349/12 Official Journal of the European Communities 31 . 12 . 7? LIST A List of working or processing operations which result in a change in the nomenclature heading without conferring the status of originating products on the products undergoing such operations , or conferring this status only subject to certain conditions Products obtained Working or processing that does not - confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Tariff heading No Description 03.02 Fish , dried, salted or in brine, smoked fish , whether or not cooked before or during the smoking process Drying, salting, placing in brine ; smoking of fish , whether cookcd or not 07.02 Vegetables (whether or not cooked), preserved by freezing Freezing of vegetables 07.03 Placing in brine or in other solutions of vegetables falling within heading No 07.01 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not spe ­ cially prepared for immediate con ­ sumption 07.04 Dried, dehydrated or evaporated vegetables, whole, cut , sliced, broken or in powder, but not further pre ­ pared Drying, dehydration , evaporation , cutting, breaking, powdering of vegetables falling within heading Nos 07.01 to 07.03 inclusive 08.10 Freezing of fruitFruit (whether or not cooked) pre ­ served by freezing, not containing added sugar 08.11 Placing in brine or in other solutions of fruit falling within heading Nos 08.01 to 08.09 inclusive Fruit provisionally preserved ( for example, by sulphur dioxide gas, in brine, in sulphur water or other preservative solutions), but unsuit ­ able in that state for immediate consumption 08.12 Drying of fruitFruit, dried other than that falling within heading Nos 08.01 , 08.02 , 08.03 , 08.04 or 08.05 ex 11.04 Flour of the dried leguminous veg ­ etables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 Manufacture from dried leguminous vegetables falling within heading No 07.05 or from fruits falling within Chapter 8 15.04 Fats and oils , of fish and marine mammals, whether or not refined Manufacture from products falling within Chapters 2 and 3 15.06 Manufacture from products falling within Chapter 2 Other animal oils and fats ( including neat's-foot oil and fats from bones or waste ) 31 . 12 . 79 Official Journal of the European Communities No L 349/13 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are metTariff heading No Description ex 15.07 Manufacture from products falling within Chapters 7 and 12 Fixed vegetable oils , fluid or solid , crude, refined or purified , hut not including Chinawood oil , myrtle wax, Japan wax or oil of tungnuts, oleococca seeds or oiticica seeds ; also not including oils of a kind used in machinery or mechanical appliances or for industrial purposes other than the manufacture of foodstuffs for human consumption 16.02 Other prepared or preserved meat or meat offal Manufacture from products falling within Chapter 2 16.04 Prepared or preserved fish , including caviar and caviar substitutes Manufacture from products falling within Chapter 3 16.05 Crustaceans and molluscs , prepared or preserved Manufacture from products falling within Chapter 3 ex 17.01 Beet sugar and cane sugar, solid, flavoured or coloured Manufacture from any product 17.02 Manufacture from any productOther sugar in solid form; sugar syrups, not containing added flavouring or colouring matter ; arti ­ ficial honey, whether or not mixed with natural honey ; caramel ex 17.03 Molasses, flavoured or coloured Manufacture from any product 17.04 Sugar confectionery, not containing cocoa Manufacture from other products falling within Chapter 17 18.04 Cocoa butter ( fat or oil ) Manufacture from originating cocoa beans 18.06 Chocolate and other food prepara ­ tions containing cocoa Manufacture from sucrose or manu ­ facture in which the value of the products falling within heading Nos 18.01 to 18.05 inclusive used ex ­ ceeds 40 % of the value of the pro ­ duct obtained ex 19.02 Preparations of flour, meal , starch or malt extract, of a kind used as infant food or for dietetic or culinary pur ­ poses, containing less than 50% by weight of cocoa Manufacture from cereals and de ­ rived products, meat, milk and sugars Manufacture from any product19.04 Tapioca and sago; tapioca and sago substitutes obtained from potato or other starches No L 349/ 14 Official Journal of the European Communities 31 . 12 . 79 List A (cont'd) Working or processing that confers the status of the originating products when the following conditions are met Manufacture from originating prod ­ ucts falling within Chapters 7 and 8 Manufacture from originating prod ­ ucts falling within Chapter 7 Products obtained Working or processing that does not confer the status of originating productsTariff heading No Description 19.05 Prepared foods obtained by the swel ­ ling or roasting of cereals or cereal products (puffed rice, corn flakes and similar products) Manufacture from any product ! 19.07 Bread, ships' biscuits and other ordi ­ nary bakers' wares, not containing added sugar, honey, eggs , fats, cheese or fruits ; communion wafers , empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products Manufacture from products falling withing Chapter 1 1 19.08 Pastry , biscuits, cakes and other fine bakers' wares whether or not con ­ taining cocoa in any proportion Manufacture from products falling within Chapter 1 1 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid , with or without sugar, whether or not containing salt, spices or mus ­ tard 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid 20.03 Fruits, preserved by freezing, con ­ taining added sugar 20.04 Fruit, fruit-peel and parts of plants, preserved by sugar (drained , glace or crystallized) 20.05 Jams, fruit jellies, marmalades, fruit puree and fruit pastes, being cooked preparations, whether or not con ­ taining added sugar 20.06 Fruit otherwise prepared or pre ­ served, whether or not containing added sugar or spirit 20.07 Fruit juices ( including grape must) and vegetable juices, whether or not containing added sugar, but unfer ­ mented and not containing spirit 21.04 Sauces ; mixed condiments and mixed seasonings 21.05 Soups and broths, in liquid , solid or powder form; homogenized compo ­ site food preparations Manufacture from products falling within heading No 20.02 ex 21.07 Sugar syrups, flavoured or coloured Manufacture from any product Manufacture from originating prod ­ ucts falling within Chapters 8 and 17 Manufacture from originating prod ­ ucts falling within Chapters 8 and 17 Manufacture from originating prod ­ ucts falling within Chapters 8 and 17 Manufacture from originating prod ­ ucts falling within Chapters 8 , 9 , 17 and 22 Manufacture from originating prod ­ ucts falling within Chapters 7, 8 and 17 Manufacture from tomato concen ­ trate the value of which does not exceed 50% of the value of the product obtained 31 . 12 . 79 Official Journal of the European Communities No L 349/15 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Tariff heading No Description 22.02 Manufacture from fruit juicesLemonade, flavoured spa waters and flavoured aerated waters, and other non-alcoholic beverages , not includ ­ ing fruit and vegetable juices falling within heading No 20.07 22.09 Manufacture from products falling within heading No 08.04, 20.07, 22.04 or 22.05 Spirits (other than those falling within heading No 22.08 ); liqueurs and other spirituous beverages; compound alcoholic preparations (known as 'concentrated extracts') for the manufacture of beverages 23.07 Manufacture from cereals and de ­ rived products, meat, milk, sugar and molasses Sweetened torage ; other prepara ­ tions of a kind used in animal feed ­ ing Cigarettes, cigars and cigarillos , tobacco for smoking ex 24.02 Manufacture in which at least 70% by quantity of the products falling within heading No 24.01 used are originating products ex 28.38 Aluminium sulphate Manufacture from products falling within heading No 28.20 Manufacture from active substances30.03 Medicaments ( including veterinary medicaments) ex 30 /04 Manufacture from originating phar ­ maceutical substances Wadding, gauze, bandages and simi ­ lar articles ( for example, dressings, adhesive plasters, poultices) impre ­ gnated or coated with pharmaceuti ­ cal substances for medical or surgical purposes) 31.05 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Other fertilizers ; goods of the pre ­ sent Chapter in tablets, lozenges and similar prepared forms or in pack ­ ings of a gross weight not exceeding 10 kg 32.06 Colour lakes Manufacture from products falling within heading Nos 32.04 and 32.05 32.07 Other colouring matter; inorganic products of a kind used as luminophores Mixing of oxides or salts falling within Chapter 28 with extenders such as barium sulphate, chalk, barium carbonate and satin white 32.10 Manufacture from products falling within heading Nos 32.04 to 32.09 inclusive Artists', students' and signboard painters' colours, modifying tints, amusement colours and the like, in tablets, tubes, jars, bottles, pans or in similar forms of packings, includ ­ ing such colours in sets or outfits, with or without brushes, palettes or other accessories No L 349/16 31 . 12 . 79Official Journal of the European Communities List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Tariff heading No Description 32.12 Manufacture from products falling within heading No 32.09 Glaziers' putty; grafting putty ; painters' fillings , non-refractory surfacing preparations ; stopping, sealing and similar mastics, including resin mastics and cements ex 33.06 Aqueous distillates and aqueous solutions of essential oils , including such products suitable for medicinal uses Manufacture from essential oils ter ­ peneless or not ), concretes , absolutes or resinoids 34.01 Manufacture from products falling within heading Nos 34.02 and 34.05 Soap ; organic surface-active pro ­ ducts and preparations for use as soap, in the form of bars, cakes or moulded pieces or shapes, whether or not combined with soap ex 35.07 Preparations used for clarifying beer , composed of papain and bentonite ; enzymatic preparations for desizing textiles Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained ex 36.08 Other combustible preparations and products Manufacture from combustible preparations and products 37.01 Manufacture from products falling within heading No 37.02 Photographic plates and film in the flat, sensitized, unexposed, of any material other than paper, paper ­ board or cloth 37.02 Film in rolls , sensitized, unexposed, perforated or not Manufacture from products falling within heading No 37.01 37.04 Manufacture from products falling within heading Nos 37.01 and 37.02 Sensitized plates and film, exposed but not developed, negative or posi ­ tive 38.11 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Disinfectants, insecticides, fun ­ gicides, rat poisons, herbicides, anti ­ sprouting products, plant growth regulators and similar products, put up in forms or packings for sale by retail or as preparations or as articles (for example, sulphur-treated bands, wicks and candles, fly-papers ) 38.12 Prepared glazings, prepared dress ­ ings and prepared mordants, of a kind used in the textile, paper, leather or like industries Manufacture in which the value ot the products used does not exceed 50% of the value of the product obtained 31 . 12 . 79 Official Journal of the European Communities No L 349/17 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Tariff heading No Description 38.13 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Pickling preparations tor metal sur ­ faces ; fluxes and other auxiliary preparations for soldering, brazing or welding; soldering, brazing or welding powders and pastes consist ­ ing of metal and other materials ; preparations of a kind used as cores or coatings for welding rods and electrodes Anti-knock preparations, oxidation inhibitors , gum inhibitors , viscosity improvers , anti-corrosive prepara ­ tions and similar prepared additives for mineral oils 38.14 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 38.15 Prepared rubber accelerators 38.17 Preparations and charges for fire-ex ­ tinguishers ; charged fire-extinguish ­ ing grenades Manufacture in which the value or the products used does not exceed 50% of the value of the product obtained Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 38.18 Composite solvents and thinners for varnishes and similar products ex 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mix ­ tures of natural products), not else ­ where specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included, excluding: -  Fusel oil and Dippel 's oil ;  Naphthenic acids and their non-water-soluble salts, esters of naphthenic acids ;  Sulphonaphthenic acids and their non-water-soluble salts, esters of sulphonaphthenic acids ; Petroleum sulphonates, exclud ­ ing petroleum sulphonates of alkali metals , of ammonium or of ethanolamines, thiophenated sulphonic acids of oils obtained from bituminous minerals , and their salts ; Mixed alkylbenzenes and mixed alkylnaphthalenes ; Ion exchangers ; No L 349/18 Official Journal of the European Communities 31 . 12 . 79 List A (cont 'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Tariff heading No Description ex 38.19 (cont 'd) Catalysts ; Getters for vacuum tubes ; j Refractory cements or mortars | and similar compositions: j Alkaline iron oxide for the purification of gas ; Carbon (other than that falling within heading No ex 38.01 ) in metal , graphite or other com ­ pounds , in the form of small plates, bars or other semi-manu ­ factures ; Sorbitol other than sorbitol fall ­ ing within heading No 29.04 ; Amoniacal gas liquors and spent oxide produced in coal gas purification Manufacture from yarnex Chapter 39 Textile fabrics not included under heading No 59.08 pursuant to Note 2 A of Chapter 59 ex 39.02 Polymerization products Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained ex 39.07 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Articles of materials of the kinds described in heading Nos 39.01 to 39.06 with the exception of frames and hand-screens, non-mechani ­ cal , frames and handles therefor and parts of such frames and handles, and corset busks and similar sup ­ ports for articles of apparel or clothing accessories 40.05 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Plates, sheets and strip , of unvul ­ canized natural or synthetic rubber, other than smoked sheets and crepe sheets falling within heading No 40.01 or 40.02 ; granules of unvul ­ canized natural or synthetic rubber compounded ready for vulcaniza ­ tion ; unvulcanized natural or synthe ­ tic rubber, compounded before or after coagulation either with carbon black (with or without the addition of mineral oil ) or with silica (with or without the addition of mineral oil ), in any form, of a kind known as masterbatch 31 . 12 . 79 Official Journal of the European Communities No L 349/19 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Tariff heading No Description ex 41.02 Tanning ot raw hides and skins falling within heading No 41.01 Bovine cattle leather ( including buf ­ falo leather ) and equine leather, prepared but not parchment dressed, except leather falling within heading No 41.06 or 41.08 ex 41.03 Sheep and lamb skin leather, pre ­ pared but not parchment dressed, except leather falling within heading No 41.06 or 41.08 Tanning of raw hides and skins falling within heading No 41.01 ex 41.04 Goat and kid skin leather, prepared but nor parchment dressed, except leather falling within heading No 41.06 or 41.08 Tanning of raw hides and skins falling within heading No 41.01 ex 41.0.} Tanning of raw hides and skins falling within heading No 41.01 Other kinds ot leather, prepared but not parchment dressed, except leather falling within heading No 41.06 or 41.08 41.08 Patent leather and imitation patent leather ; metallized leather Varnishing or metallizing of leather falling within heading Nos 41.02 to 41.06 inclusive (other than skin leather of crossed Indian sheep and of Indian goat or kid , not further prepared than vegetable tanned, or if otherwise prepared , obviously un ­ suitable for immediate use in the manufacture of leather articles), in which the value of the skin leather used does not exceed 50% of the value of the product obtained 43.03 Articles of furskin Making up from furskins in plates crosses and similar forms falling within heading No ex 43.02 ex 44.21 Manufacture from boards not cut to size Complete wooden packing cases, boxes, crates, drums and similar packings, except those made of fibreboard ex 44.28 Match splints ; wooden pegs or pins for footwear Manufacture from drawn wood 45.03 Articles of natural cork Manufacture from products falling within heading No 45.01 ex 48.07 Manufacture from paper pulpPaper and paperboard, ruled , lined or squared , but not otherwise printed, in rolls or sheets No L 349/20 Official Journal of the European Communities 31 . 12 . 79 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Tariff heading No Description 48.14 Manufacture in which the value ot the products used does not exceed 50% of the value of the products obtained Writing blocks, envelopes, letter cards, plain postcards, correspon ­ dence cards ; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing only an assortment of paper stationery 48.15 Other paper and paperboard , cut to size or shape Manufacture from paper pulp ex 48.16 Boxes, bags and other packing con ­ tainers of paper or paperboard Manufacture in which the value ot the products used does not exceed 50% of the value of the product obtained 49.09 Manufacture from products falling within heading No 49.11 Picture postcards, Christmas and other picture greeting cards, printed by any process, with or without trimmings 49.10 Calendars of any kind, of paper or paperboard, including calendar blocks Manufacture from products falling within heading No 49.11 50.04 (') Manufacture from products falling within heading No 50.01 Silk yarn, other than yarn of noil or other waste silk , not put up for retail sale 50.05 H Yarn spun from noil or other silk waste, not put up for retail sale Manufacture from products falling within heading No 50.03 neither carded nor combed ex 50.07 0 ) Silk yarn and yarn spun from noil or other waste silk, put up for retail sale ; imitation catgut of silk Manufacture from products falling within heading No 50.01 or from products falling within heading No 50.03 neither carded nor combed 50.09 (2 ) Woven fabrics of silk of noil or other waste silk Manufacture from products falling within heading Nos 50.02 and 50.03 51.01 (') Yarn of man-made fibres (continu ­ ous), not put up for retail sale Manufacture from chemical products or textile pulp 51.02 I 1 ) Monofil, strip (artificial straw and the like) and imitation catgut, of man-made fibre materials Manufacture from chemical products or textile pulp (') For yarn obtained from two or more textile materials : the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed yarn is classified and for the headings under which yarn of each of the other textiles of which the mixture is composed would be classified . ( 2 ) For fabrics composed of two or more textile materials : the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed fabric is classified and for the headings under which fabric of each of the other textiles of which the mixture is composed would be classified . 31 . 12 . 79 Official Journal of the European Communities No L 349/21 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Tariff heading No Description 51.03 0) Yarn of man-made fibres (continu ­ ous), put up for retail sale Manufacture from chemical products or textile pulp 51.04 ( 2 ) Woven fabrics of man-made fibres (continuous), including woven fab ­ rics of monofil or strip falling within heading No 51.01 or 51.02 Manufacture from chemical products or textile pulp 52.01 Metallized yarn, being textile yarn spun with metal or covered with metal by any process Manufacture from chemical prod ­ ucts, from textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste, neither carded nor combed 52.02 Woven fabrics of metal thread or of metallized yarn, of a kind used in articles of apparel , as furnishing fabrics or the like Manufacture from chemical prod ­ ucts, from textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste 53.06 Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale Manufacture from products falling within heading Nos 53.01 and 53 &lt;03 53.07 {*) Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale Manufacture from products falling within heading Nos 53.01 and 53.03 53.08 (') Yarn of fine animal hair (carded or combed), not put up for retail sale Manufacture from raw fine animal hair falling within heading No 53.02 53.09 (*) Yarn of horsehair or of other coarse animal hair, not put up for retail sale Manufacture from raw coarse ani ­ mal hair falling within heading No 53.02 or from raw horsehair falling within heading No 05.03 53.10 Yarn of sheep's or lambs' wool , of horsehair or of other animal hair (fine or coarse), put up for retail sale Manufacture from products falling within heading Nos 05.03 or 53.01 to 53.04 inclusive 53.11 (2) Woven fabrics of sheep's or lambs* wool or of fine animal hair Manufacture from products falling within heading Nos 53.01 to 53.05 inclusive 53 . 12 (2) Woven fabrics of horsehair or of other coarse animal hair Manufacture from products falling within heading Nos 53.02 to 53.05 or from horsehair falling within heading No 05.03 (') K&gt;r yarn obtained from two or more textile materials: the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed yarn is classified and for the headings under which yarn of each of the other textiles of which the mixture is composed would be classified. i 2 ) For fabrics composed of two or more textile materials : the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed fabric is classified and for the headings under which fabric of each of the other textiles of which the mixture is composed would be classified. No L 349/22 Official Journal of the European Communities 31 . 12 . 79 List A (cont 'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Tariff heading No Description 54.03 H Flax Or ramie yarn, not put up for retail sale i Manufacture from products falling within heading Nos 54.01 and 54.02 , neither carded nor combed 54.04 (*) Flax or ramie yarn, put up for retail sale l Manufacture from products tailingwithin heading No 54.01 or 54.02 54.05 ( 2 ) Woven fabrics of flax or of ramie Manufacture from products falling within heading No 54.01 or 54.02 55.05 ( ») Cotton yarn , not put up for retail sale l Manufacture from products fallingwithin heading No 55.01 or 55.03 55.06 Cotton yarn , put up for retail sale . Manufacture from products falling within heading No 55.01 or 55.03 55.07 ( 2) Cotton gauze Manufacture from products falling within heading Nos 55.01 , 55.03 or 55.04 55.08 (2 ) Terry towelling and similar terry fabrics, of cotton Manufacture from products falling within heading Nos 55.01 , 55.03 or 55.04 55.09 ( 2 ) Other woven fabrics of cotton Manufacture from products falling within heading Nos 55.01 , 55.03 or 55.04 56.01 Man-made fibres (discontinuous), not carded, combed or otherwise prepared for spinning Manufacture from chemical products or textile pulp 56.02 Continuous filament tow for the manufacture of man-made fibres (discontinuous ) Manufacture from chemical products or textile pulp 56.04 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning Manufacture from chemical products or textile pulp 56.05 Yarn of man-made fibres (discon ­ tinuous or waste), not put up for retail sale Manufacture from chemical products or textile pulp 56.06 D Yarn of man-made fibres (discon ­ tinuous or waste), put up for retail sale Manufacture from chemical products or textile pulp ('} h'or yarn obtained from two or more textile materials : the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed yam is classified and for the headings under which yarn of each of the other textiles of which the mixture is composed would be classified . ( 2 ) For fabrics composed of two or more textile materials : the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed fabric is classified and for the headings under which fabric of each of the other textiles of which the mixture is composed would be classified . 31 . 12 . 79 Official Journal of the European Communities No L 349/23 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Tariff heading No Description 56.07 ( 2 ) Woven fabrics of man-made fibres (discontinuous or waste) Manufacture from products falling within heading Nos 56.01 to 56.03 inclusive 57.06 ( ») Yarn of jute or of other textile bast fibres of heading No 57.03 Manufacture from raw jute, or other raw textile bast fibres falling within heading No 57.03 ex 57.07 (*) Yarn of true hemp i Manufacture tiom raw true hemp ex 57.07 (M Yarn of other vegetable textile fibres excluding yarn of true hemp Manufacture from raw vegetable textile fibres falling within heading Nos 57.02 to 57.04 ex 57.07 Paper yarn Manufacture from products falling within Chapter 47 , from chemical products, textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste, neither carded nor combed 57.10 (=) Woven fabrics of jute or of other textile bast fibres of falling within heading No 57.03 Manufacture from raw jute or from other textile bast fibres falling within heading No 57.03 ex 57 . 1 1 ( 2 ) Woven fabrics of other vegetable textile fibres Manufacture from products falling within heading No 57.01 , 57.02 or 57.04 or from coir yarn falling within heading No 57.07 ex 57.11 Woven fabrics of paper yarn Manufacture from paper, from chemical products, textile pulp or from natural textile fibres, discon ­ tinuous man-made fibres or their waste 58.01 Carpets, carpeting and rugs, knotted (made up or not) Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 51.01 , 53.01 to 53.05 inclusive, 54.01 , 55.01 to 55.04 inclusive, 56.01 to 56.03 inclusive or 57.01 to 57.04 inclusive 58.02 Other carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not) Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 51.01 , 53.01 to 53.05 inclusive, 54.01 , 55.01 to 55.04 inclusive, 56.01 to 56.03 inclusive or 57.01 to 57.04 inclusive 58.04 Woven pile fabrics and chenille fab ­ rics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ) Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01 , 55.01 to 55.04 inclusive and 56.01 to 56.03 inclusive or from chemical products or textile pulp K&gt;r varn obtained from two or more textile materials : the provisions appearing in this list shall he applied cumulatively both as regards the heading under which the mixed yarn is classified and for the headings under which yarn of each of the other textiles of which the mixture is composed Would he classified . 2 ) For fabrics composed of two or more textile materials : the provisions appearing in this list shall he applied cumulatively both as regards the heading under which the mixed fabric is classified and for the headings under which fabric of each of the other textiles of which the mixture is composed would be classified . No L 349/24 Official Journal of the European Communities 31 . 12 . 79 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Woncing or processing that confers the status of the originating products when the following conditions are metTariff heading Ho Description 58.05 Narrow woven fabrics , and narrow fabrics (bolduc) Consisting of warp without Weft assembled by means of an adhesive, other than goods falling within heading No 58.06 Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive , 53.01 to 53.05 inclusive, 54.01 , 55.01 to 55.04 inclusive, 56.01 to 56.03 inclusive and 57.01 to 57.04 inclusive or from chemical products or textile pulp 58.06 Woven labels, badges and the like, not embroidered, in the piece, in strips or cut to shape or size Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01 , 55.01 to 55.04 inclusive and 56.01 to 56.03 inclusive or from chemical products or textile pulp Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive , 53.01 to 53.05 inclusive, 54.01 , 55.01 to 55.04 inclusive and 56.01 to 56.03 inclusive or from chemical products or textile pulp 58.07 Chenille yarn ( including flock chenille yarn ), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn); braids and orna ­ mental trimmings in the piece ; tas ­ sels , pompons and the like 58.08 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain 58.09 Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01 , 55.01 to 55.04 inclusive and 56.01 to 56.03 inclusive or from chemical products or textile pulp Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01 , 55.01 to 55.04 inclusive, 56.01 to 56.03 inclusive or from chemical products or textile pulp Manufacture from textile varn Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured; hand or mechanically made lace, in the piece, in strips or in motifs 58.10 Embroidery, in the piece, in strips or in motifs 59.01 Wadding and articles of wadding; textile flock and dust and mill neps 59.02 Felt and articles of felt, whether or hot impregnated or coated Manufacture either from natural fibres or from chemical products or textile pulp Manufactures either from natural fibres or from chemical products or textile pulp Manufacture either from natural fibres or from chemical products or textile pulp 59.03 59.04 Bonded fibre fabrics , similar bonded yam fabrics, and articles of such fabrics, whether or not impregnated or coated Twine, cordage, ropes and cables, plaited or not Manufacture either from natural fibres or from chemical products or textile pulp Manufacture either from natural fibres or from chemical products or textile pulp 59.05 Nets and netting made of twine, cordage or rope, and made up fish ­ ing nets of yarn , twine, cordage or rope 31 . 12 . 79 Official Journal of the European Communities No L 349/25 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Tariff heading No Description 59.06 Manufacture either from natural fibres or from chemical products or textile pulp 59.07 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics Textile fabrics coated with gum or amylaceous substances of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas; buckram and simi ­ lar fabrics for hat foundations and similar uses Manufacture from yarn 59.08 Manufacture from yarnTextile tabrics impregnated, coated, covered or laminated with prepara ­ tions of cellulose derivatives or of other artificial plastic materials Manufacture either from yarn or from textile fibres Manufacture from yarn 59.10 ex 59.11 ex 59.11 Linoleum and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not Rubberized textile fabrics, other than rubberized knitted or crocheted goods, with the exception of those consisting of fabric of continuous synthetic textile fibres, or of fabric composed of parallel yarns of con ­ tinuous synthetic textile fibres, im ­ pregnated or covered with rubber latex, containing at least 90% by weight of textile materials and used for the manufacture of tyres or for other technical uses Rubberized textile fabrics , other than rubberized knitted or crocheted goods, consisting of fabric of con ­ tinuous synthetic textile fibres or of fabric composed of parallel yarns of continuous synthetic textile fibres, impregnated or covered with rubber latex, containing at least 90% by weight of textile materials and used for the manufacture of tyres or for other technical uses Manufacture from chemical products 59.12 Manufacture from yarnTextile fabrics otherwise impreg ­ nated or coated ; painted canvas being theatrical scenery, studio backcloths or the like No L 349/26 Official Journal of the European Communities 31 . 12 . 79 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Manufacture from single yarn Manufacture from single varn Manufacture from products falling within heading Nos 50.01 to &gt; 0.03 inclusive, 53.01 to 53.05 inclusive , 54.01 . 55.01 to 55.04 inclusive . 56.01 to 56.03 inclusive and 57.01 to 57.04 inclusive or from chemical products or textile pulp Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive , 54.01 , 55.01 to 55.04 inclusive , 56.01 to 56.03 inclusive and 57.01 to 57.04 inclusive or from chemical products or textile pulp Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive , 53.01 to 53.05 inclusive , 54.01 , 55.01 to 55.04 inclusive . 56.01 to 56.03 inclusive and 57.01 to 57.04 inclusive or from chemical products or textile pulp Manufacture from natural fibres carded or combed , from products i ailing within heading Nos 56.01 to 56.03 inclusive, from chemical prod ­ ucts or textile pulp Manufacture from varn Tariff heading No Description 59.13 Elastic fabrics and trimmings (other than knitted or crocheted goods ) consisting of textile materials com ­ bined with rubber threads 59.14 Wicks, of woven , plaited or knitted textile materials , for lamps, stoves, lighters , candles and the like ; tubular knitted gas-mantle fabric and incan ­ descent gas mantles 59.15 Textile hosepiping and similar tub ­ ing, with or without lining, armour or accessories of other materials 59.16 Transmission, conveyor or elevator belts or belting, of textile material , whether or not strengthened with metal or other material 59.17 Textile fabrics and textile articles , of a kind commonly used in machinery or plant Chapter 60 Knitted and crocheted goods 61.01 Men's and boys' outer garments 61.02 Women's , girls ' and infants' outer garments 6 1 . 03 Men's and boys' under garments, including collars , shirt fronts and cuffs 61.04 Women's , girls ' and infants ' under garments 61.05 Handkerchiefs 61.06 Shawls, scarves, mufflers , mantillas, veils and the like Manufacture from yarn Manufacture from varrt Manufacture from yarn Manufacture from unbleached single yarn Manufacture from unbleached single yarn of natural textile fibres or dis ­ continuous man-made fibres or their waste, or from chemical products or textile pulp 31 . 12 . 79 No L 349/27Official Journal of the European Communities List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Tariff heading No Description 61.07 Ties, bow ties and cravats Manufacture from yarn 61.09 Manufacture from yarnCorsets , corset-belts, suspender-belts, brassieres, braces, suspenders , garters and the like ( including such articles of knitted or crocheted fabric), whether or not elastic 61.10 Manufacture from yarnGloves, mittens,, mitts, stockings, socks and sockettes , not being knit ­ ted or crocheted goods 61.11 Manufacture from yarnMade up accessories for articles of apparel ( for example, dress shields , shoulder and other pads , belts, muffs , sleeve protectors, pockets) 62.01 Travelling rugs and blankets Manufacture from unbleached yarn falling within Chapters 50 to 56 inclusive 62.02 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles Manufacture from single unbleached yarn 62.03 Sacks and bags, of a kind used for the packing of goods Manufacture from chemical prod ­ ucts, textile pulp or from natural textile fibres, discontinuous man ­ made fibres or their waste 62.04 Tarpaulins , sails , awnings, sun ­ blinds, tents and camping goods Manufacture from single unbleached yarn ex 62.05 Manufacture in which the value of the products used does not exceed 40% of the value of the product obtained Other made up textile articles ( in ­ cluding dress patterns) excluding fans and hand screens, non-mechan ­ ical , frames and handles therefor and parts of such frames and handles 64.01 Footwear with outer soles and up ­ pers ¢ of rubber or artificial plastic material Manufacture from products falling within heading No 64.05 64.02 Manufacture from products falling within heading No 64.05 Footwear with outer soles of leather or composition leather ; footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material Footwear with outei soles of wood or cork 64.03 Manufacture from products falling within heading No 64.05 No L 349/28 Official Journal of the European Communities 31 . 12 . 79 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are metTariff heading No Description 64.04 Footwear with outer soles of other materials Manufacture from products falling within heading No 64.05 65.03 Felt hats and other felt headgear, being headgear made from the felt hoods and plateaux falling within heading No 65.01 , whether or not lined or trimmed Manufacture from fibre 65.05 Hats and other headgear (including hair nets), knitted or crocheted, or made up from lace, felt or other tex ­ tile fabric in the piece (but not from strips), whether or not lined or trimmed Manufacture from yarn or textile fibres 66.01 Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar um ­ brellas) Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained ex 68.04 1 ex 68.06 ! Articles of artificial abrasives with a basis of silicon carbide Manufacture from silicon carbide falling within heading No ex 28.56 70.06 Cast, rolled, drawn or blown glass (including flashed or wired glass), in rectangles, surface ground or polished, but not further worked Manufacture from drawn, cast or rolled glass falling within heading Nos 70.04 and 70.05 70.07 Cast, rolled, drawn or blown glass (including flashed or wired glass), cut to shape other than rectangular shape, or bent or otherwise worked (for example, edge worked or en ­ graved) whether or not surface ground or polished; multiple-walled insulating glass, leaded lights and the like Manufacture from drawn, cast or rolled glass falling within heading Nos 70.04 to 70.06 inclusive 70.08 Safety glass consisting of toughened or laminated glass, shaped or not Manufacture from drawn, cast or rolled glass falling within heading Nos. 70.04 to 70.07 inclusive 70.09 Glass mirrors ( including rear-view mirrors), unframed, framed or backed Manufacture from products falling within heading Nos 70.04 to 70.08 inclusive 71.15 Articles consisting of, or incorporat ­ ing, pearls , precious or semi-precious stones (natural , synthetic or recon ­ structed) Manufacture in which the value of the products used does not exceed 50% of the value of the value of the product obtained 31 . 12 . 79 Official Journal of the European Communities No L 349/29 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are metTariff heading No Description Manufacture from products falling within heading No 73.06 Blooms, billets, slabs and sheet-bars (including tinplate bars) of iron or steel ; pieces roughly shaped by forg ­ ing, of iron or steel Iron or steel coils for re-rolling Manufacture from products falling within heading No 73.07 Universal plates of iron or steel Manufacture from products falling within heading Nos 73.07 and 73.08 Manufacture from products falling within heading No 73.07 Bars and rods (including wire rod), of iron or steel , hot-rolled, forged, extruded, cold-formed or cold ­ finished (including precision-made); hollow mining drill steel Manufacture from products falling within heading Nos 73.07 to 73.10 inclusive, 73.12 and 73.13 Angles, shapes and sections, of iron or steel, hot-rolled, forged, extruded, cold-formed or cold- finished ; sheet piling of iron or steel , whether or not drilled, punched or made from as ­ sembled elements Hoop and strip, of iron or steel , hot-rolled or cold-rolled 73.07 73.08 73.09 73.10 73.11 73.12 73.13 73.14 73.16 73.18 74.03 Manufacture from products falling within heading Nos 73.07 to 73.09 inclusive and 73.13 Sheets and plates, of iron or steel , hot-rolled or cold-rolled Manufacture from products falling within heading Nos 73.07 to 73.09 inclusive Iron or steel wire, whether or not coated, but not insulated Manufacture from products falling within heading No 73.10 Manufacture from products falling within heading No 73.06 Railway and tramway track con ­ struction material of iron or steel , the following: rails, check-rails, switch blades, crossings (or frogs), crossing pieces, point rods, rack rails, sleepers, fish-plates, chairs, chair wedges, sole plates (base pla ­ tes), rail clips, bed-plates, ties and other materials specialized for join ­ ing or fixing rails Tubes and pipes and blanks therefor, of iron (other than of cast iron ) or steel , excluding high-pressure hydro-electric conduits Manufacture from products falling within heading Nos 73.06 and 73.07 and products falling within heading No 73.15 in the forms mentioned in heading Nos 73.06 and 73.07 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Wrought bars , rods, angles, shapes and sections, of copper ; copper wire No L 349/30 Official Journal of the European Communities 31 . 12 . 79 List A (cont 'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are metTariff heading No Description 74.04 Wrought plates, sheets and strip, of copper Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.05 Copper foil (whether or not em ­ bossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material ), of a thickness (excluding any back ­ ing) not exceeding 015 mm Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.06 Copper powder and flakes Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.07 Tubes and pipes and blanks therefor, of copper ; hollow bars of copper Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.08 Tube and pipe fittings ( for example, joints, elbows, sockets and flanges), of copper Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.10 Stranded wire, cables, cordage, ropes, plaited bands and the like, of copper wire, but excluding insulated electric wires and cables Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.11 Gauze, cloth, grill , netting, fencing, reinforcing fabric and similar ma ­ terials ( including endless bands), of copper wire; expanded metal , of copper Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.15 Nails, tacks, staples, hook-nails , spiked cramps, studs, spikes and drawing pins, of copper, or of iron or steel with heads of copper; bolts and nuts ( including bolt ends and screw studs), whether or not threaded or tapped, and screws ( in ­ cluding screw hooks and screw rings), of copper; rivets, cotters, cotter-pins, washers and spring washers, of copper Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.16 Springs, of copper Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 31 . 12 . 79 Official Journal of the F.uropean Communities No L 349/31 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status erf the originating products when the following conditions are met Tariff heading No Description 74.17 Cooking and heating apparatus of a kind used for domestic purposes, not electrically operated , and parts thereof, of copper Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.18 Other articles of a kind commonly used for domestic purposes ; sanitary ware for indoor use , and parts of such articles and ware, of copper Manufacture in which the value of the products used does not exceed 50% of the value of the produrt obtained 74.19 Other articles of copper Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 75.02 Wrought bars , rods , angles , shapes and sections , of nickei ; nickel wire Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 75.03 Wrought plates, sheets and strip , of nickel ; nickel foil ; nickel powders and flakes Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 75.04 Tubes and pipes and blanks therefor, of nickel ; hollow bars, and tube and pipe fittings ( for example, joints, elbows, sockets and flanges), of nickel Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 75.05 Electro-plating anodes, of nickel , wrought or unwrought, including those produced by electrolysis Manufacture in which the value ot the products used does not exceed 50% of the value of the product obtained 75.06 ¢Other articles of nickel Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 76.02 Wrought bars, rods, angles, shapes and sections, of aluminium ; aluminium wire Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 76.03 Wrought plates, sheets and strip, of aluminium Manufacture in which the value of the products used does not exceed 50% of the value of the .product obtained No L 349/32 Official Journal of the European Communities 31 . 12 . 79 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Tariff heading No Description 76.04 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Aluminium foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material ), of a thickness (excluding any back ­ ing) not exceeding 0-20 mm 76.05 Aluminium powders or flakes Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 76.06 Tubes and pipes and blanks therefor, of aluminium; hollow bars of aluminium Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 76.07 Tube and pipe fittings ( for example, joints, elbows, sockets and flanges), of aluminium Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 76.08 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Structures, and parts of structures (for example, hangars and other buildings, bridges and bridge ­ sections, towers, lattice masts, roofs , roofing frameworks, door and win ­ dow frames, balustrades, pillars and columns), of aluminium; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of aluminium 76.09 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of aluminium, of a capacity exceeding 300 litres, whether or not lined or heat insulated, but not fitted with mechanical or thermal equipment 76.10 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Casks, drums, cans, boxes and simi ­ lar containers (including rigid and collapsible tubular containers), of aluminium, of a description com ­ monly used for the conveyance or packing of goods 76.11 Containers of aluminium, for com ­ pressed or liquified gas Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 31 . 12 . 79 Official Journal of the European Communities No L 349/33 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Tariff heading No Description 76.12 Stranded wire, cables, cordage, ropes, plaited bands and the like, of aluminium wire, but excluding insu ­ lated electric wires and cables Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 76.15 Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of aluminium Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 76.16 Other articles of aluminium Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 77.02 Wrought bars, rods, angles, shapes and sections, of magnesium; mag ­ nesium wire ; wrought plates, sheets and strip, of magnesium; magnesium foil ; raspings and shavings of uni ­ form size, powders and flakes, of magnesium; tubes and pipes and blanks therefor, of magnesium; hol ­ low bars of magnesium; other articles of magnesium Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 78.02 Wrought bars, rods, angles, shapes and sections, of lead; lead wire Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 78.03 Wrought plates, sheets and strip, of lead Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 78.04 Lead foil (whether or not embossed, cut to shape, perforated, coated, printed, . or backed with paper or other reinforcing material), of a weight (excluding any backing) not exceeding 1-7 kg/m2 ; lead powders and flakes Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 78.05 Tubes and pipes and blanks therefor, of lead ; hollow bars and tube and pipe fittings (for example, joints, elbows, sockets, flanges and S-bends) of lead Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 78.06 Other articles of lead Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 79.02 Wrought bars, rods, angles, shapes and sections, of zinc; zinc wire Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained No L 349/34 Official Journal of the European Communities 31 . 12 . 79 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Tariff heading No Description 79.03 Wrought plates, sheets and strip , of zinc ; zinc foil ; zinc powders and flakes Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 79.04 Tubes and pipes and blanks therefor, of zinc; hollow bars , and tube and pipe fittings ( for example, joints, elbows, sockets and flanges), of zinc Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 79.06 Other articles of zinc Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 80.02 Wrought bars , rods, angles , shapes and sections, of tin ; tin wire Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 80.03 Wrought , plates, sheets and strip , of tin Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 80.04 Manufacture in which the value of she products used does not exceed 50% of the value of the product obtained Tin foil ( whether or not embossed, cut to shape, perforated , coated , printed , or backed with paper or other reinforcing material ), of a weight (excluding any backing) not exceeding 1 kg/m2 ; tin powders and flakes 80.05 Tubes and pipes and blanks therefor , of tin ; hollow bars , and tube and pipe fittings ( for example, joints, elbows, sockets and flanges), of tin Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 82.05 Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained Interchangeable tools for hand tools , for machine tools or for power-op ­ erated hand tools ( for example, for pressing, stamping, drilling, tapping, threading, boring, broaching, mill ­ ing, cutting, turning, dressing, mor ­ ticing or screw-driving), including dies for wire drawing, extrusion dies for metal , and rock drilling bits 31 . 12 . 79 Official journal of the European Communities No L 349/35 List A ( cont 'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Tariff heading No Description 82.06 Knives and cutting blades, for machines or for mechanical ap ­ pliances Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained ex Chapter 84 Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained Boilers , machinery and mechanical appliances and parts thereof, ex ­ cluding refrigerators and refrigerat ­ ing equipment (electric and other) ( heading No 84.15 ) and sewing machines, including furniture specially designed for sewing machines ( heading No ex 84.41 ) 84.15 Refrigerators and refrigerating equip ­ ment ( electrical and other) Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that at least 50% in value of the materials and parts (') used are originating pro ­ ducts ex 84.41 Sewing machines; furniture specially designed for sewing machines Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that : ( a ) at least 50% in value of the materials and parts (*) used for the assembly of the head (motor excluded) are originating pro ­ ducts, and (b) the thread tension , crochet and zigzag mechanisms are originat ­ ing products ex Chapter 85 . Electrical machinery and equipment and parts thereof, excluding pro ­ ducts falling within heading Nos 85.14 and 85.15 Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained {') In determining the value of muten.il :. i : t,j pans, » hc :&lt;.ii,)wmg must be taken into account : (a ) in respect of originating materials and parts , the first verifiable price paid , 01 the price winch would he paid in case of sale , for the said products on the territory &lt;&gt;t the country where work'i .^, process ' ;ig or assemblv is carried out ; ( b ) in respect of other materials and parts , the provisions of Article 4 of the Regulation determining: ( i ) the value of imported products , ( ii ) the value of products of undetermined origin . No L 349/36 31 . 12 . 79Official Journal of the European Communities List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are metTariff heading No Description 85.14 Microphones and stands therefor; loudspeakers; audio-frequency elec ­ tric amplifiers Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that : ( a ) at least 50% in value of the materials and parts ( 1) used are originating products, and (b ) all the transistors are originating products 85.15 Radiotelegraphic and radiotelepho ­ nic transmission and reception ap ­ paratus ; radiobroadcasting and tele ­ vision transmission and reception apparatus ( including receivers incor ­ porating sound recorders or repro ­ ducers) and television cameras; radio navigational aid apparatus, radar apparatus and radio remote control apparatus Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that : ( a ) at least 50% in value of the materials and parts used (*) are originating products, and (b) all the transistors are originating products Chapter 86 Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained Railway and tramway locomotives, rolling-stock and parts thereof; railway and tramway track fixtures and fittings; traffic signalling equipment of all kinds (not electri ­ cally powered) Vehicles, other than railway or tramway rolling-stocks, and parts thereof, excluding products of head ­ ing No 87.09 ex Chapter 87 Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained 87.09 Motor-cycles, auto-cycles and cycles fitted with an auxiliary motor, with or without side-cars ; side-cars of all kinds Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that at least 50% in value of the materials and parts ( J ) used are originating prod ­ ucts 0 ) In determining the value of materials and parts, the following must be taken into account : (a ) in respect of originating materials and parts, the first verifiable price paid, or the price which would be paid in case of sale , for the said products on the territory of the country where working, processing or assembly is carried out ; I (b) in respect of other materials and parts, the provisions of Article 4 of the Regulation determining: (i ) the value of imported products, ( ii ) the value of products of undetermined origin . 31 . 12 . 79 Official Journal of the European Communities No L 349/37 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met Tariff heading No Description ex Chapter 90 Optical , photographic, cinemato ­ graphic, measuring, checking, preci ­ sion, medical and surgical instru ­ ments and apparatus and parts thereof, excluding products falling within heading Nos 90.05 , 90.07 (except electrically ignited photo ­ graphic flashbulbs); 90.08 , 90.12 and 90.26 Working, processing or assembly in which the value of die products used does not exceed 40% of the value of the product obtained 90.05 Refracting telescopes (monocular and binocular), prismatic or not Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that at least 50% in value of the materials and parts i 1 ) used are originating prod ­ ucts ex 90.07 Photographic cameras; photographic flashlight apparatus and flashbulbs other than discharge lamps falling within heading No 85.20 , with the exception of electrically ignited photographic flashbulbs Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that at least 50% in value of the materials and parts (*) used are originating prod ­ ucts 90.08 Cinematographic cameras, projec ­ tors, sound recorders and sound reproducers but not including re ­ corders of film-editing apparatus ; any combination of these articles Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that at least 50% in value of the materials and parts ( l ) used are originating prod ­ ucts 90.12 Compound optical microscopes, whether or not provided with means for photographing or projecting the image Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that at least 50% in value of the materials and parts (') used are originating prod ­ ucts ('} In determining the value of materials and parts, the following must he taken into account : (a ) in respect of originating materials and parts, the first verifiable price paid, or the price which would be paid in case of sale , for the said products on the territory of the country where working, processing or assembly is carried out ; (b) in respect of other materials and parts, the provisions of Article' 4 of the Regulation determining: (i ) the value of imported products , ( ii ) the value of products of undetermined origin. No L 349/38 Official Journal of the European Communities 31 . 12 . 79 List A (cont 'd) Products obtained W orking or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are metTariff heading No Description 90.26 Gas, liquid and electricity supply or production meters ; calibrating meters therefor Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained , and provided that at least 50% in value of the materials and parts (') used are originating prod ­ ucts ex Chapter 91 Clocks and watches and parts thereof, excluding products falling within heading Nos 91.04 and 91.08 Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained 91.04 Other clocks Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained , and provided that at least 50% in value of the materials and parts ( ! ) used are originating prod ­ ucts 91.08 Clock movements, assembled Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that at least 50% in value of the materials and parts (') used are originating prod ­ ucts ex Chapter 92 Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained Musical instruments ; sound re ­ corders or reproducers ; television image and sound recorders or repro ­ ducers , parts and accessories of such articles , excluding products of head ­ ing No 92.1 1 (*} In determining the value of materials and parts , the following must be taken into account : ( a ) in respect of originating materiaJs and parts, the first verifiable price paid , or the price which would be paid in case of sale , for the said products on the territory of the country where working, processing or assembly is carried out ; (b) in respect of other materials and parts, the provisions of Article 4 of the Regulation determining: ( i ) the value of imported products, ( ii ) the value of products of undetermined origin. 31 . 12 . 79 Official Journal of the European Communities No L 349/39 List A (cont'd) 1 i Products obtained j Working or processing that does not confer the status of originating products Working or processing that confers the status of the originating products when the following conditions are met|Tariff heading No i Description 92.11 Gramophones , dictating machines and other sound recorders or re ­ producers, including record-players and tape decks , with or without sound-heads ; television image and sound recorders and reproducers Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained , and provided that : ( a ) at least 50% in value of the materials and parts ( J ) used are originating products, and (b) all the transistors are originating products Chapter 93 Arms and ammunition ; parts thereof Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained cx 96.01 Other brooms and brushes ( including brushes of a kind used as parts of machines); paint rollers ; squeegees (other than roller squeegees) and mops Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 97.03 Other toys; working models of a kind used for recreational purposes Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 98.01 Buttons and button moulds, studs, cuff-links, and press-fasteners, in ­ cluding snap fasteners and press ­ studs; blanks and parts of such articles Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 98.08 Typewriter and , similar ribbons, whether or not on spools ; ink-pads, with or without boxes Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained (*) In determining the value of materials and parts, rhe following must be taken into account : (a ) in respect of originating materials and parts, the first verifiable price paid, or the price which would be paid in case of sale , for the said products on the territory of the country where working, processing or assembly is carried out; (b) in respect of other materials and parts, the provisions of Article 4 of the Regulation determining: ( i ) the value of imported products, ( ii ) the value of products of undetermined origin. No L 349/40 Official Journal of the European Communities 31 . 12 . 79 LIST B List of working or processing operations which do not result in a change in the nomenclature heading but which do confer the status of originating products on the products undergoing such operations Products obtained Working or processing that confers the status of originating products Tariff heading No Description Incorporation of non-originating materials and parts in machinery or mechanical appliances falling within Chapters 84 to 92 does not make such products lose their status of originating products, provided that the value of the non-originating materials and parts used does not exceed 5% of the value of the product ob ­ tained ex 21.03 Prepared mustard Manufacture from mustard flour ex 25.15 Marble squared by sawing, of a thickness of 25 cm or less Sawing into slabs or sections, polishing, grinding and cleaning of marble, including marble not further worked than roughly split, roughly squared or squared by sawing, more than 25 cm in thickness ex 25.16 Granite, porphyry, basalt, sandstone and other monu ­ mental and building stone, squared by sawing, of a thickness of 25 cm or less Sawing of granite, porphyry, basalt, sandstone and other building stone, including such stone not further worked than roughly split, roughly squared or squared by sawing, more than 25 cm in thickness ex 25.18 Calcined dolomite; agglomerated dolomite (including tarred dolomite) Calcination of unworked dolomite ex 25.19 Other magnesium oxide, whether or not chemically pure Manufacture from natural magnesium carbonate (magnesite) ex 25.32 Earth colours, calcined or powdered Crushing and calcination or powdering of earth colours ex Chapters 28. to 37 Working or processing in which the value of the non ­ originating products used does not exceed 20% of the value of the product obtained Products of the chemical and allied industries excluding sulphuric anhydride (ex 28.13 ), tannins (ex 32.01 ), essential oils, resinoids and terpenic by-products (ex 33.01 ), preparations used for tenderizing meat, prep ­ arations for clarifying beer composed of papain and bentonite and enzymatic preparations for the desizing of textiles (ex 35.07) ex 28.13 Manufacture from sulphur dioxide Manufacture from tanning extracts of vegetable originex 32.01 Sulphuric anhydride Tannins (tannic acids), including water-extracted gall ­ nut tannin, and their salts, ethers, esters and other de ­ rivatives ex 33.01 Essential oils (terpeneless or not), concretes and abso ­ lutes ; resinoids ; terpenic by-products of the deterpena ­ tion of essential oils Manufacture from concentrates of essential oils in fats, in fixed oils, or in waxes or the like, obtained by cold absorption or by maceration 31 . 12 . 79 Official Journal of the European Communities No L 349/41 List B (cont'd) Products obtained Working or processing that confers the status of originating products Tariff heading No Description ex 35.07 Preparations used for tenderizing meat, preparations used for clarifying beer, composed of papain and ben ­ tonite, enzymatic preparations for the desizing of tex ­ tiles Manufacture from enzymes or prepared enzymes of which the value does not exceed 50% of the value of the product obtained ex Chapter 38 Miscellaneous chemical products, other than refined tall oil (ex 38.05 ) and wood pitch (wood tar pitch ) (ex 38.09 ) Working or processing in which the value of the non ­ originating materials used does not exceed 20% of the value of the product obtained ex 38.05 Refined tali oil Refining of crude tall oil ex 38.09 Wood pitch (wood rar pitch ) Distillation of wood tar Chapter 39 Artificial resins and plastic materials , cellulose esters and ethers ; articles thereof Working or processing in whtfch the vilue of the non ­ originating materials used does not exceed 20% of die value of the product obtained ex 40.01 Slabs of crepe rubber for soles Lamination of crepe sheets of natural rubber ex 40.07 Vulcanized rubber thread and cord, textile-covered Manufacture from vulcanized rubber thread or cord, not textile-covered ex 41.01 Sheep's and lambs' skins without the wool Removing wool from sheep's and Jambs' skins in the wool ex 41.03 Retanned skin leather of crossed Indian sheep Retanning of crossed Indian sheep skin leather not further prepared than tanned ex 41.04 Retanned Indian goat or kid skin leather Retanning of Indian goat or kid skin leather not further prepared than tanned ex 44.22 Casks, barrels, vats, tubs, buckets and other coopers products and parts thereof Manufacture from riven staves of wood, not further prepared than sawn on one principal surface; sawn staves of wood, of which at least one principal surface has been cylindrically sawn, not further prepared than sawn ex 50.09 ex 51.04 ex 53.11 ex 53.12 ex 54.05 1 ex 55.07 ex 55.08 ( ex 55.09 ex 56.07 Printed fabrics Printing accompanied by finishing operations (bleach ­ ing, dressing, drying, steaming, burling, mending, im ­ pregnating, sanforizing, mercerizing) of fabrics the value of which does not exceed 47-5% of the value of the product obtained ex 67.01 Feather dusters Manufacture from feathers, parts of feathers or down ex 68.03 Articles of slate, including articles of agglomerated slate Manufacture of articles of slate No L 349/42 Official Journal of the European Communities 31 . 12 . 79 List B (cont 'd) Products obtained Working or processing that confers the status of originating products Tariff heading No Description ex 68.04 Hand-polishing stones, whetstones, oilstones, hones and the like , of natural stone, of agglomerated natural or artificial abrasives, or of pottery Cutting, adjusting and gluing of abrasive materials, which, owing to their shape, are not recognizable as being intended for hand use ex 68.13 Articles of asbestos ; articles of mixtures with a basis of asbestos or of mixtures with a basis of asbestos and magnesium carbonate Manufacture of articles of asbestos or ot mixtures with a basis of asbestos, or of mixtures with a basis of asbes ­ tos and magnesium carbonate ex 68.15 Manufacture of articles of micaArticles of mica , including bonded mica splittings on a support of paper or fabric ex 70.10 Cut-glass bottles Cutting of bottles the value of which does not exceed 50% of the value of the product obtained ex 70.13 Cutting of glassware the value of which does not ex ­ ceed 50% of the value of the product obtained Cut glassware (other than articles falling within head ­ ing No 70.19) of a kind commonly used for table, kitchen , toilet or office purposes, for indoor decoration , or for similar uses ex 70.20 Articles made from glass fibre Manufacture from unworked glass fibre ex 71.02 Manufacture from unworked precious and semi ­ precious stones Precious and semi-precious stones, cut or otherwise worked, but not mounted, set or strung (except un ­ graded stones temporarily strung for convenience of transport ) ex 71.03 Manufacture from unworked synthetic or reconstructed precious or semi-precious stones Synthetic or reconstructed precious or semi-precious stones, cut or otherwise worked , but not mounted , set or strung (except ungraded stones temporarily strung for convenience of transport) ex 71.05 Silver, including silver gilt and platinum-plated silver, semi-manufactured Rolling, drawing, beating or grinding of unwrought silver and silver alloys ex 71.06 Rolled silver, semi-manufactured Rolling, drawing, beating or grinding of unworked rolled silver ex 71.07 Gold, including platinum-plated gold, semi-manufac ­ tured Rolling, drawing, beating or grinding of unwrought gold, including platinum-plated gold ex 71.08 Rolled gold on base metal or silver, semi-manufactured Rolling, drawing, beating or grinding of unwrought rolled gold on base metal or silver ex 71.09 Platinum and other metals of the platinum group, semi-manufactured Rolling, drawing, beating or grinding of unwrought platinum and other metals of the platinum group ex 71.10 Rolled platinum or other platinum group metals, on base metal or precious metal , semi-manufactured Rolling, drawing, beating or grinding ot unworked rolled platinum or other platinum group metals on base metal or precious metal 31 . 12 . 79 Official Journal of the European Communities No L 349/43 List B (cottt 'd) Products obtained Working or processing that confers the status oforiginating products Tariff heading No Description ex 73 . 1 ^ Alloy steel and high carbon steel :  in the forms mentioned in heading Nos 73.07 to 73.13  in the forms mentioned in heading No 73.14 Manufacture from products in the forms mentioned in heading No 73.06 Manufacture from products in the torms mentioned in heading No 73.06 or 73.07 ex / 4.01 Unrefined copper ( blister copper and other) Smelting of copper matte ex / 4.01 Refined copper Fire-refining or electrolytic refining of unrefined copper ( blister copper and other), copper waste or scrap ex / 4.01 Copper alloy Fusion and thermal treatment of refined copper, copper waste or scrap Refining by electrolysis, by fusion or chemically of nickel waste and scrap ex O.01 Unwrought nickel , excluding alloys 76.16 Other articles of aluminium Manufacture in which gauze, cloth, grill , netting, fenc ­ ing , reinforcing fabric and similar materials ( including endless bands) of aluminium wire, or expanded metal of aluminium are used the value of which does not exceed 50% of the value of the product obtained ex 77.02 Other articles of magnesium Manufacture from wrought bars, rods, angles, shapes and sections, plates, sheets and strip, wire, foil , raspings and shavings of uniform size, powders and flakes, tubes and pipes and blanks therefor, hollow bars, of mag ­ nesium, the value of which does not exceed 50% of the value of the product obtained ex 77.04 Beryllium, wrought and articles of bervllium Rolling, drawing or grinding of unwrought beryllium the value of which does not exceed 50% of the value of the product obtained ex 81.01 Tungsten, wrought and articles of tungsten Manufacture from unwrought tungsten the value of which does not exceed 50% of the value of the product obtained ex 81.02 Molybdenum, wrought and articles of molybdenum Manufacture from unwrought molybdenum the value of which does not exceed 50% of the value of the product obtained ex 81.03 Tantalum, wrought and articles of tantalum Manufacture from unwrought tantalum the value of which does not exceed 50% of the value of the product obtained ex 81.04 Other base metals , wrought and articles of other base metals Manufacture from other base metals , unwrought, the value of which does not exceed 50% of the value of the product obtained ex 82.09 Manufacture from knife bladesKnives witn cutting blades, serrated or not ( including pruning knives), other than knives falling within head ­ ing No 82.06 No L 349/44 Official Journal of the European Communities 31 . 12 . 79 List B (cont'd) Products obtained Working or processing that confers the status of originating products Tariff heading No Description ex 84.05 Steam engines ( including mobile engines, but not steam tractors falling within heading No 87.01 or mechani ­ cally propelled road rollers) with self-contained boilers Working, processing or assembly using products, the value of which does not exceed 40% of the value of the product obtained 84.06 Internal combustion piston engines Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained ex 84.08 Engines and motors , excluding reaction engines and gas turbines Working, processing or assembly in which the value of the non-originating products does not exceed 40% of the value of the product obtained and provided that at least 50% in value of the materials and parts ( J ) used are originating products ex 84.41 Sewing machines, including furniture for sewing machines Working, processing or assembly in which the value of the non-originating products used does not exceed 40% of the value of the product obtained, and provided that : ( a ) at least 50% in value of the materials and parts (') used for assembly of the head (motor excluded) are originating products, and (b ) the thread tension , crochet and zigzag mechanisms are originating products ex 95.05 Articles in tortoise-shell , mother of pearl, ivory, bone, horn, coral (natural or agglomerated ) and other animal carving material Manufacture from tortoise-^shell , mother of pearl, ivory, bone, horn , coral (natural or agglomerated ) and other animal carving material ; worked ex 95.08 Articles in vegetable carving material ( for example corozo), meerschaum and amber, natural or reconsti ­ tuted, jet {and mineral substitutes for jet) Manufacture from vegetable carving material ( for example corozo), meerschaum and amber, natural or reconstituted, jet (and mineral substitutes for jet); worked ex 96.01 Brushes and brooms Manufacture using prepared knots and tufts for broom or brush making the value of which does not exceed 50% of the value of the product obtained ex 98.11 Smoking pipes including pipe bowls Manufacture from roughly shaped blocks of wood or root (') In determining the value of materials and parts, the following must he taken into account : ( a ) in respect of originating materials and parrs , the first verifiable price paid , or the price which would be paid in case of sale, for the said product* on the territory of the country where working, processing or assembly is carried out ; (b ) in respcct of other materials and parts, the provisions of Article 4 of the Regulation determining: ( i ) the value of imported products , ( ii ) the value of products of undetermined origin. 31 . 12 . 79 Official Journal of the European Communities No L 349/45 LIST C List of products excluded from the scope of this Regulation Tariff heading No Description ex 27.07 Assimilated aromatic oils as defined in Note 2 ro Chapter 2 ", of which more than 65% by volume distills at a temperature of up to 250 °C \ including mix ­ tures of petroleum spirit and benzol ), intended tor use as power or heating fuels 27.09 1 to &gt; 27.16 1 / Mineral oils and products of their distillation ; bituminous substances; mineral waxes ex 29.01 Hydrocarbons :  acyclic  cyclanes and cyclenes, excluding azulenes  benzene, toluene, xylenes intended for use as power or heating fuels ex 34.03 Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals , but not including preparations containing 70% or more by weight of petroleum oils or of oils obtained from bituminous min ­ erals ex 34.04 Waxes with a basis of paraffin wax, of petroleum waxes, of waxes obtained from bituminous minerals , of slack wax or of scale wax ex 38.14 Prepared additives for lubricants Notes to Lists A and B 1 . The lists contain some products which do not benefit from tariff preferences but which may be used in the manufacture of products which do benefit. 2 . The description of the products in column 2 in the lists corresponds to that of the same heading number in the Customs Cooperation Council nomenclature. 3 . When a Customs Cooperation Council nomenclature heading number in column 1 of the lists is prefixed by 'ex', the corresponding rule applies only to the products stated in column 2 . class="page"> Reference No1 . Goods consigned from (exporter's business name, address, country) GENERALIZED SYSTEM OF PREFERENCES CERTIFICATE OF ORIGIN (Combined declaration and certificate) 2. Goods consigned to (consignee's name, address, country) FORM A Issued in (Country) See notes overleaf 3 . Means of transport and route (as far as known) 4. For ufficial use 7. Number and kind of packages; description of goods5 . Item num ­ ber 6. Marks and numbers of packages 9. Gross weight or other quantity 10. Number and date of invoices 8 . Origin criterion (see notes overleaf) 1 . Certification It is hereby certified, on the basis of control carried out, that the declaration by the exporter is correct. 12. Declaration by the exporter The undersignet hereby declares that the above details and statements are correct; that all the goods were produced in (Country) and that they comply with the origin requirements specified for those goods in the generalized system of preferences for goods exported to (Importing country) NOTES 1 . Countries which accept this form (or the purposes of the generalized system of preferences (GSP): Australia * Austria Canada Finland Japan Norway Sweden Switzerland United States of America European Economic Community : Belgium Denmark France Federal Republic of Germany Ireland Italy Luxembourg Netherlands United Kingdom Details of the rules governing admission to GSP in these countries are obtainable from the customs authorities there. The main elements of the rules are indicated in the fol ­ lowing paragraphs . 2 . Conditions. The main conditions for admission to preference are that goods sent to any of the countries listed above ( i ) must fall within a description of goods eligible for preference in the country of destination , and ( ii ) must comply with the consignment conditions specified by the country of destination. In general , goods must be consigned direct from the country of exportation to the country of destination, bur in most cases passage through one or more intermediate countries, with or without transhipment, is accepted provided that at the time they are exported the goods are clearly intended for the declared country of destination and that any intermediate transit , transhipment or temporary warehousing arises only from the requirements of transportation : and (iii ) must comply with the origin criteria specified for those goods by the country of destination . A summary indication of the rules generally applicable is given in paragraphs 3 and 4 . 3 . Origin criteria . For exports to the abovementioned countries, with the exception of Australia , Canada and the USA, the position is that either ( i ) the goods shall be wholly produced in the country of exportation , that is, they should fall within a description of goods which is accepted as 'wholly produced* under the rules prescribed by the country of destination concerned, or ( ii ) alternatively , if the goods are manufactured wholly or partly from materials or components imported into the country of exportation or of undertermined origin these materials or components must have undergone a substantial transformation there into a different product. It is important to note that all materials and components which cannot be shown to be of that country's origin must be treated as if they were imported. Usually the transformation must be such as to lead to the exported goods being classified under a Customs Cooperation Council Nomenclature Tariff heading other than that relating to any of the above materials or components used. In addition, special rules are prescribed for various classes of goods in Lists A and B of certain countries' rules of origin and other subsidiary provisions and these should be carefully studied . If the goods qualify under the above criteria , the exporter must indicate in Box 8 of the form the origin criteria on the basis of which he claims that his goods qualify for the GSP, in the manner shown in the following tahle : Circumstances of production or manufacture in the first country named in Box 12 of the form Insert in Box 8 ( a ) Goods, worked upon but not wholly produced in the exporting country , which were produced in conformity with the principles of 3 ( ii ), which fall under a CCC Nomenclature tariff heading specified in Column 1 of List A and which satisfy any conditions in Columns 3 and 4 of List A which are relevant to these goods 'A', followed by the Customs Cooperation Council Nomen ­ clature heading number of the exported goods example: 'A ' 74.07 (bj Goods, worked upon but not wholly produced in the exporting country, which fall within an item in Column 1 of List B and which comply with the provisions of that item *B\ followed by the Customs Cooperation Council Nomen ­ clature heading number of the exported goods example : ' B ' 73.15 (c) Goods , worked upon but not wholly produced in the exporting country , which were produced in conformity with principles of 3 ( ii ), which are noi specifically referred to in List A, and which do not contravene a general provision of List A 'X', followed by the Customs Cooperation Council Nomen ­ clature heading number of the exported goods example: 'X ' 98.02 ^d ) Goods wholly produced in the country of exportation (see 3 ( i ) above) 'P' NO! t : ' l.ist A' and "l ist B ' reter to the lists of qualifying processes specified by the countries of importation concerned . 4 . Origin criteria for exports to Canada and the United States of America. For export to these two countries the position is that either ( i ) the goods shall be wholly produced in the country of exportation, that is, they should fall within a description of goods which is accepted as 'wholly produced' under the rules prescribed by the country of destination concerned or ( ii ) alternatively , it the goods are manufactured wholly or partly from materials or components imported into the country of exportation or of undetermined origin, those materials or components must have undergone a substantial transformation there into a different product . It is important to note that all materials and components which cannot be shown to be of that country's origin must be treated as if they were imported . ( a ) In the case of Canada the value of such materials and components (excluding any that are of Canadian origin) must not exceed 40 % of the ex-factory price of the exported article. ( b ) In the case of the United States the cost or value of materials produced in the beneficiary country plus the direct cost of processing performed there, should not be less tlun 35 % for single countries , or 50 % when an association of countries is treated as one country , of the appraised value of such article at the time of its entry into the US. Materials imported into the beneficiary country and then substantially transformed into constituent materials of which the eligible article is composed may be included in calculating the minimum percentages . Hie phrase 'direct cost of processing' includes costs directly incurred in or reasonably allocated to the processjng, such as : all actual labour costs : dies , moulds, tooling, and depreciation ; research and development; inspection and testing, but does not include business overheads, administrative expenses and salaries, or profit . If the goods qualify under the above criteria , the exporter must indicate in Box 8 of the form the origin criteria on the basis of which he claims that his goods qualify for the GSP, in the manner shown in the following table : Countries applicable Circumstances of production or manufacture in the first country named in Box 12 of the form Insert in Box 8 Canada and United States ( a ) Goods wholly produced in the country of exportation (see 4 ( i ) above) . p. Canada ( b) Goods which are covered by the value-added rule described in 4 ( ii ) ( a ) above ' Y', followed by the value of materials and components imported (excluding any that are of Canadian origin) or of undetermined origin, expressed as a percentage of the ex-factory price of the exported goods example : 'Y' 36% United States (c) Goods which are covered by the value-added rule described in 4 ( ii ) ( b ) above For single country shipments insert ' Y' or for shipments from an association of countries 'Z\ followed by the sum of the cost or value of the materials and the direct cost of processing, expressed as a percentage of the ex-factory price of the exported goods example: *Y' 38 % or 'Z' 52 % 5 . Each Article must qualify. It should be noted that all the goods in a consignment must qualify separately in their own right . This is of particular relevance when similar articles of different sizes or spare parts are sent . 6 . Description of goods. The description of goods must be sufficiently detailed to enable the goods to be identified by the customs officcr examining them. * For Australia , the main requirement is the exporter's declaration on the normal commercial invoice. Form A is an acceptable alternative, but official certification is not re ­ quired . Direct consignment is not necessary . 1 . ExpÃ ©diteur (nom, adresse, pays de l'exportateur) Reference n ° SYSTÃ ME GÃ NÃ RALISÃ  DE PRÃ FÃ RENCES CERTIFICAT D'ORIGINE (Declaration et certihcat) FORMULE A2. Destinataire (nom, adresse, pays) Delivre en (pays) Voir notes au verso 3 . Moyen de transport et itinÃ ©raire (si connus) 4. Pour usage omciel 7. Nombre et type de colis ; description des marchandises5.N d'or ­ dre 6. Marques et numeros des colis 9 . Poids brut ou quantite 10. N ° et date de la fac ­ ture 8 . Critere d'origine (voir notes au verso) 11 . Certihcat 12. Declaration de Pexportateur Il est certifiÃ ©, sur la base du contrÃ ´le effectuÃ ©, que la dÃ ©claration de l'exportateur est exacte . Le soussignÃ © dÃ ©clare que les mentions et indications ci-des ­ sus sont exactes , que toutes ces marchandises ont Ã ©tÃ © pro ­ duites en et qu'elles remplissent les conditiions d'origine requises par le systÃ ¨me gÃ ©nÃ ©ralisÃ © de prÃ ©fÃ ©rences pour Ã ªtre exportÃ ©es Ã destina ­ tion de (nom du pays imporuteur) NOILS 1 . Pays qui acceptcnt cette formule au * fins du systcine generalise de preferences (SGP) : Australie * Autriche Canada Finlande Japon Norvcgc Suede Suisse f.tats-Unis d'Amerique Communaute economique europeenne : Belgique Danemark France RF d'Allemagne lrlande Italic Luxembourg Pays-Bas Royaume-Uni Le dÃ ©tail des rÃ ¨glements concernant l'admission au bÃ ©nÃ ©fice du systÃ ¨me gÃ ©nÃ ©ralisÃ © de prÃ ©fÃ ©rences dans ces pays peut Ã ªtre obtenu auprÃ ¨s de leurs administrations des douanes. Les Ã ©lÃ ©ments principaux de ces rÃ ¨glements sont rÃ ©sumÃ ©s dans les paragraphes qui suivent. 2 . Conditions. Les principales conditions d'admission au bÃ ©nÃ ©fice des prÃ ©fÃ ©rences sont que la marchandise expÃ ©diÃ ©e vers l'un quelconque des pays susmentionnÃ ©s : ( i ) doit correspondre Ã la dÃ ©finition Ã ©tablie des marchandises pouvant bÃ ©nÃ ©ficier du rÃ ©gime de prÃ ©fÃ ©rences dans le pays de destination, et ( ii) doit satisfaire aux conditions d'expÃ ©dition spÃ ©cifiÃ ©es par le pays de destination . F.n gÃ ©nÃ ©ral , la marchandise doit Ã ªtre expÃ ©diÃ ©e directement du pays d'exportation au pays de destination, mais dans la plupart des cas , le passage par un ou plusieurs pays intermÃ ©diaires, avec ou sans transbordement, est admis, Ã condition qu'au moment oÃ ¹ elle est exportÃ ©e, la marchandise soit manifestement destinÃ ©e au pays de destination dÃ ©clarÃ © et que tout transit , transbordement ou entreposage temporaire ne rÃ ©sulte que des besoins du transport, et ( iii ) doit rÃ ©pondre aux critÃ ¨res d'origine spÃ ©cifiÃ ©s pour cette marchandise par le pays de destination. Des indications sommaires sur les rÃ ¨gles d'origine gÃ ©nÃ ©ralement applicables sont donnÃ ©es aux paragraphes 3 et 4 . 3 . CritÃ ¨res d'origine. Pour les exportations vers les pays susmentionnÃ ©s, Ã l'exception de l'Australie*, du Canada et des Ã tats-Unis d'AmÃ ©rique, (i ) ou bien la marchandise doit Ã ªtre entiÃ ¨rement produite dans le pays exportateur, c'est-Ã -dire correspondre Ã la dÃ ©finition des marchandises considÃ ©rÃ ©es comme « entiÃ ¨re ­ ment produites » qui figure dans les rÃ ¨glements du pays de destination intÃ ©ressÃ ©, ( ii ) ou bien si elle est fabriquÃ ©e entiÃ ¨rement ou en partie au moyen de matiÃ ¨res ou de composants importÃ ©s dans le pays exportateur ou d'origine indÃ ©terminÃ ©e, ces matiÃ ¨res ou composants doivent y avoir subi une transformation substantielle qui en fasse un produit diffÃ ©rent. U importe de noter que toutes matiÃ ¨res et tous composants Ã propos desquels il est impossible de prouver qu'ils sont originaires dudit pays doivenr Ã ªtre considÃ ©rÃ ©s comme importÃ ©s. En gÃ ©nÃ ©ral , la transformation doit Ã ªtre telle qu'elle ait pour effet de faire classer la marchandise exportÃ ©e dans une rubrique de la nomenclature du conseil de coopÃ ©ration douaniÃ ¨re diffÃ ©rente de celle oÃ ¹ seraient classÃ ©s ces matiÃ ¨res ou composants . En outre, des rÃ ¨gles d'origine spÃ ©ciales et des dispositions subsidiaires sont prÃ ©vues pour diverses catÃ ©goriesde marchandises des listes A et B de certains pays, et ces rÃ ¨gles et dispositions devraient Ã ªtre soigneusement Ã ©tudiÃ ©es . Si la marchandise satisfait aux critÃ ¨res ci-dessus, l'exportateur indiquera, dans la case 8 de la formule, le critÃ ¨re d'origine en vertu duquel il demande, pour cette marchandise, le bÃ ©nÃ ©fice du systÃ ¨me gÃ ©nÃ ©ralisÃ © de prÃ ©fÃ ©rences, de la maniÃ ©rÃ © indiquÃ ©e dans le tableau ci - aprÃ ¨s : Conditions de production ou de fabrication dans le premier pays indique dans la case 12 de la formule Indiquer ce critere dans la case 8 (a) Marchandise, ouvree, mais non entierement produite dans le pays exportateur, qui a ete produite d'une mamere conforme aux pri napes du paragraphe 3 ( ii ), qui releve d'une position de la NCCD specifiee dans la colonne 1 de la liste A et qui satisfait aux conditions des colonnes 3 et 4 de cette liste applicables a cette marchandise « A », suivi de la position de la marchandise dans la NCCD Exemple : « A » 74.07 (b) Marchandise, ouvree mais non entierement produite dans le pays d'exportation, qui correspond a une rubrique de la colonne 1 de la liste B et qui est conforme aux dispositions concernant cette rubrique « B », suivi de la position de la marchandise dans la NCCD Exemple : - B » 73.15 (c ) Marchandise, ouvree mais non entierement produite dans le pays exportateur, qui a ete produite d'une maniere conforme aux principes du paragraphe 3 ( ii ), qui n'est pas expressement mentionnee dans la liste A et qui n'est pas incompatible avec une disposition generate de la liste A « X », suivi de la position de la marchandise dans la NCCD Exemple : - X » 98.02 (d) Marchandise entierement produite dans le pays exportateur [voir le paragraphe 3 ( i ) ci-dessusj . P » NOTE. La « liste A » et la  &lt; liste B » sont les listes des opÃ ©rations de transformation requises par les pays d'importation intÃ ©ressÃ ©s. 4 . CritÃ ¨res d'origine pour les exportations Ã destination du Canada et des Ã tats-Unis d'AmÃ ©rique. Pour les exportations vers ces deux pays : ( i ) ou bien la marchandise doit Ã ªtre entiÃ ¨rement produite dans le pays exportateur, c'est-Ã -dire correspondre Ã la dÃ ©finition des marchandises considÃ ©rÃ ©es comme « entiÃ ¨rement produites » qui figure dans les rÃ ¨glements du pays de destination intÃ ©ressÃ ©, ( ii ) ou bien si la marchandise est tabriquee entiÃ ¨rement ou en partie au moyen de matiÃ ¨res ou de composants importÃ ©s dans le pays exportateur on d'origine indÃ ©terminÃ ©e, ces matiÃ ¨res ou composants doivent y avoir subi une transformation substantielle qui en fasse un produit different . Il importe de noter que toutes matiÃ ¨res et tous compo ­ sants Ã propos desquels il est impossible de prouver qu'ils sont originaires dudit pays doivent Ã ªtre considÃ ©rÃ ©s comme importÃ ©s . ( a ) Dans le cas du Canada, la valeur de telles matiÃ ¨res et composants (Ã l'exclusion de ceux qui sont d'origine canadienne) ne doit pas dÃ ©passer 40 % du prix dÃ ©part usine de l'article expo/tÃ © . ( b ) Dans le cas des Ã tats-Unis,le coÃ »t ou la valeur des matiÃ ¨res produites dans le pays bÃ ©nÃ ©ficiaire, plus le coÃ »t direct de transformation qui y a Ã ©tÃ © effectuÃ ©e ne doit pas Ã ªtre infÃ ©rieur Ã 35 % , quand il s'agit d'un seul pays, ou Ã 50 % , quand il s'agit d'un groupe de pays considÃ ©rÃ © comme un seul et mÃ ªme pays, de la valeur en douane d'un tel produit au moment de son entree aux Ã tats-Unis. Pourraient Ã ªtre incluses dans le calcul des pourcentages minimaux les matiÃ ¨res importÃ ©es dans le pays bÃ ©nÃ ©ficiaire et ensuite transformÃ ©es en matiÃ ¨res intermÃ ©diaires dont est composÃ © le produit pouvant prÃ ©tendre aux prÃ ©fÃ ©rences. L'expression « coÃ »ts directs de transformation » com ­ prend les frais qui dÃ ©coulent directement de la transformation ou qui peuvent lui Ã ªtre raisonnablement attribuÃ ©s, tels que : tous les coÃ »ts rÃ ©els de la main-d'Ã uvre ; les matrices et moules, l'outillage et l'amortissement ; les frais de recherche et dÃ ©veloppement ; l'inspection et l'essai , mais non les frais gÃ ©nÃ ©raux ; les dÃ ©penses administra ­ tives et les salaires , ou les bÃ ©nÃ ©fices . Si la marchandise satisfait aux critÃ ¨res ci-dessus, l'exportateur indiquera, dans la case 8 de la formule, le critÃ ¨re d'origine en venu duquel il demande, pour cette marchandise, le bÃ ©nÃ ©fice du svstme gÃ ©nÃ ©ralisÃ © de prÃ ©fÃ ©rences, de la maniÃ ¨re indiquÃ ©e dans le tableau ci-aprÃ ¨s : Pays Conditions de production ou de fabrication dans le premier pays indique dans la case 12 de la formule Indiquer ce critere dans la case 8 Canada et £rats-Unis ( a) Marchandise entierement produite dans le pays exportateur (voir le paragraphe 4 ( i ) ci-dessus) - P » Canada (b) Marchandise visee par la regie relative a la valeur ajoutee dont il est question au paragraphe 4 (ii ) (a ) ci-dessus - Y », suivi de la valeur des matieres et composants importes (a I'exclusion de ceux qui sont d'origine canadienne) ou d'origine indeterminee, exprimee en pourcentage du prix depart usine de la marchandise Exemple : « Y » 36% £tats-Unis (c) Marchandise visee par la regie relative a la valeur ajoutee dont il est question au paragraphe 4 ( ii ) (b) ci-dessus Pour les expeditions d'un scul pays indiquer - Y », ou pour les expeditions en provenance d'un groupe de pays « Z » suivi de la somme du cout ou de la valeur des matie ­ res et le cout direct de transformation, exprimee en pour ­ centage du prix depart usine des marchandises exportees Exemple : « Y » 38 % ou « Z » 52 % 5 . Chaque article doit remplir les conditions prescrites. Il est Ã noter que chacun des articles d'une mÃ ªme expÃ ©dition doit rÃ ©pondre aux conditions prescrites. Cela s'applique, en particulier, lorsque sont expÃ ©diÃ ©s des articles analogues de dimensions diffÃ ©rentes ou dt piÃ ¨ces dÃ ©tachÃ ©es. 6 . Description des marchandises. La description des marchandises doit Ã ªtre assez dÃ ©taillee pour que le fonctionnaire des douanes qui aura Ã les examiner puisse les identifier. Part FORM APR i Form used for the generalized system of preferences No. A 2 3Exporter ( Name , full address , country ) Declaration by the exporter I , the undersigned , exporter of the goods described below, declare that the goods comply with the requirements for the completion of this form and that the goods have obtained the status of originating products within the provisions governing the generalized system of preferences to be exported to the country shown in Box 9 . 4 Consignee ( Name , full address , country ) 5 Place and date 6 Signature of exporter ( F r o n t } B e fo re co m pl et in g th is fo rm re a d ca re fu lly th e in s tr u c ti o n s o n th e b a c k o f p a rt 1 a n d th e n o te s o n p a rt 2 7 Origin Criterion ( 1 ), remarks ( 2 ) 8 Country of origin 9 Country of destination (3) 10 Gross weight (kg) u Marks , numbers of consignment and description of goods 12 Authonty in the exporting country responsible for verification of the declaration by the exporter ( 1 ) See notes on part 2 ( 2 ) Refer to any verification already carried out by the appropriate authorities ( 3 ) Insert the countries , groups of countries or territories concerned NOTES Part 1 Countries which accept this form tor the purposes of the generalized system of preferences (GSP) Austria Finland Norway Sweden Switeerland European Economic Community : Belgium Denmark France Federal Republic of Germany Ireland Italy Luxembourg Netherlands United Kingdom Details ot ine lules governing admission to GSP in these countries are obtainable from the customs authorities there The main elements of the rules are indicated in tl following paragraphs 2 Conditions . The main conditions for admission to preference are that goods sent to any of the countries listed above ( i ) must fall within a description ot goods eligible for preference in the country of destination , and ( ii ) must comply with the consignment conditions specified by the country of destination In general , goods must be consigned direct from the country of exportatu to the country of destination , but in most cases passage through one or more intermediate countries , with or without transhipment , is accepted provided that at tl time they are exported the goods are clearly intended for the declared country of destination and that any intermediate transit , transhipment or temporary warehousii arises only from the requirements ot transportation ; and ( HI ) must comply with the origin criteria specified for those goods by the country of destination A summary indication ot the rules generally applicable is given in paragrap 3 and 4 .&lt; , Origin criteria. For exports to the abovementioned countries the position is that either : U ) the goods shall be wholly pioduced in the country of exportation , that is . they should fall within a description of goods which is accepted as 'wholly produced und the rules prescribed by the country of destination concerned , or ( n ) alternatively , if the goods are manufactured wholly or partly from materials or components imported into the country of exportation or of undetermined ongu . the materials or components musl have undergone a substantial transformation there into a different product It is important to note that all materials and componen which cannot be shown to be ot that country 's origin musl be treated as it they were imported Usually the transformation must be such as to lead to the oupoiti goods being classified under a Customs Cooperation Council Nomenclature Tariff heading other than that relating to any ot the above materials or components use In addition , special rules are prescribed for various classes of goods in Lists A and B of certain countries ' rules ot origin and othei subsidiary provisions and the : should be carefully studied If the goods qualify under the above criteria , the exporter must indicate in Box 7 of the origin criteria on the basis of which he claims that his goods qualify for the GSP the manner shown in the following table Circumstances of production or manufacture in the country named in Box 8 of the from Insert in Box 7 ( a ) Goods , worked upon but not wholly produced in the exporting country , which weie produced in conformity with the principles of 3 ( ii ), which fall under a CCC Nomenclature tariff heading specified in Column f of List A and which satisfy any conditions in Columns 3 and 4 of List A which are relevant to these goods «A », followed by the Customs Cooperation Council Nomenclature heading number ot the exported goods example -A" 74 07 ( b ) Goods , worked upon but mil wholly (. unJm ed iri the exporting country , which tall within an item in Column i ol L ;: ; r* iiid whic ^ con ply wih provisions of that item   B -, followed by the Customs Cooperation Council Nomenclature heading number of the exported goods example «B~ / 73 15 (C) Goods , worked upcnt but nut wholly producer in the exporting cojntiy . Which were produced in conformity with the principles of 3 ( ii ). which are not specifically refer ­ red to in List A , arid wmch d^ no : ccnt'a.ene a general provision ot List A -X-, followed by the Customs Cooperation Council Nomenclature heading number ot the exported goods e * imple " X » 98 02 ( d ) Goods wholly producer; m thj : ount,y c exportation (see 3 ( i) above) .. p  NOTE . " List A " an _ i;.t B letai Ic  &gt;t iH .i'ilvinn nrocesses soocified l&gt;v the countries of imnorl.ition concerned 13 14Request for verification The verification of the declaration by the exporter on the front of this form is requested (*) Result of verification Verification carried out shows that ( 1 ) the statements and particulars given in this form ar accurate . this form does not meet the requirements as to acci racy and authenticity (see remarks appended). (Place and date ) (Place and date) Stamp Stamp (Signature ) (Signature ) ( 1 ) Place an X where applicable (*) Subsequent verifications of forms APR shall be carried out at random or whenever the customs authorities of the importing country have reasonable doubt as to the accui of the information regarding the authenticity of the forms ano the true origin of the goods in question Instructions for the completion of form APR 1 A form APR may be made out only for goods which in the exporting country fulfil the conditions specified by provisions governing the generalized system of preferences. These provisions must be studied carefully before the form is completed . (See notes on part 2 ) 2 In the case of a consignment by parcel post the exporter attaches the form to the despatch note . In the case of consignment by letter post he encloses the form in package . The reference APR and the serial number of the form should be stated on the customs green label declaration CI or on the customs declaration C2 /( as appropriate 3 These instructions do not exempt ( he exporter from complying with any other formalities required by customs or postal regulations. 4 An exporter who uses this form is obliged to submit to the appropriate authorities any supporting evidence which they may require and to agree to any inspectioi them ot his accounts and of the processes of manufacture of the goods described in Box 1 1 of this form . Conditions de production ou de fabrication dans le pays indique dans la case 8 du formulaire Indiquer ce cntere dans la case 7 "A », SUIVI de la position de la marchandise dans la NCCD( a ) Marchandise , ouvree , mais non entiÃ ¨rement produite dans le pays exportateur , qui a ete produite d'une maniÃ ©rÃ © conforme aux principes du paragraphe 3 ( n ). qui relÃ ¨ve d'une position de la NCCD spÃ ©cifiÃ ©e dans la colonne 1 de la liste A et qui satisfait aux conditions des colonnes 3 et 4 de cette liste applicables a cette marchandise txemple «A » 74 07 ( b ) Marchandise , ouvree mais non entiÃ ¨rement produite dans le pays exportateur , qui correspond Ã une rubrique de la colonne 1 de la liste B et qui est conforme aux aux dis ­ positions concernant cette rubrique ¢ ¢ B », suivi de la position de la marchandise dans la NCCD Exemple «&lt; B » 73 15 wX ». suivi de la position de la marchandise dans la NCCD Exemple « X » ( cl Marchandise , ouvree mais non entiÃ ¨rement produite dans le pays exportateur , qui a &lt;; ttÃ ® produite d uni ; maniÃ ¨re ( onlomie un pniu:ipes. «du paragraphe 3 un qui n est pas expressÃ ©ment mentionnÃ ©e dans la liste A et qui n'est pas incompatible avec une disposition gÃ ©nÃ ©rale de la Liste A. 9802 ( d ) Marchandise entiÃ ¨rement produite dans le pays exportateur ( voir le paragraphe 3 (0 - p » MDTP I 9 .. lictQ &amp; ol la .. liclo n ennl lac lielac &lt;iu .m.ilcoc nor loo rvoxo H'imnnrioli/Mi inlArnoeAo Partie 1 l FORMULAIRE APR No. A Formulaire utilise pour le systeme generalise de prefe ­ rences 2 ExpOrtateUr mom. adresse complete , pays ) 3 Declaration de I'exportateur Je soussigne , exportateur des marchandises designees ci ­ dessous , declare qu'elles remplissent les conditions requises pour I'etablissement du present formulaire et qu'elles ont acquis le caractere de produits originaires dans les conditions prevues par les dispositions regissant le systeme generalise de preferences pour etre exportees a destination du pays vise a la case 94 DeStinataire inom. ailresse complete pays ) 5 Lieu et date 6 Signature de I'exportateur ( R e c t o ) A v a n t d e re m pl ir le fo rm u la ir e lir e a tt e n ti v e m e n t le s in s tr u c ti o n s a u v e rs o d e la pa rt ie 1 e t le s n o te s d e la p a rt ie 2 7 Critere d'origine ( 1 ), observations ( 2 ) 8 Pays d'origine 9 Pays de destination (3) 10 Poids brut (kg) ii 12Marques, numeros de renvoi et designation des marchandises Administration ou service du pays d'exportation charge du contrdle « a posteriori » de la decla ­ ration de I'exportateur ( 1 ) Voir notes de la partie 2 . ( 2 ) Indiquer les rÃ ©fÃ ©rences au contrÃ ´le Ã ©ventuellement dÃ ©jÃ effectuÃ © par l'administration ou le service competent . ( 3 ) Indiquer les pays , groupes de pays ou territoires concernes NOTES Partie 2 1 Pays qui acceptent ce formulaire aux fins du systÃ ¨me GÃ ©nÃ ©ralisÃ © de prÃ ©fÃ ©rences (SGP): Autriche Finlande Norvege Suede Suisse Communaute economique europeenne Belgique Danemark France Republique federate d'Allemagne Irlande Italie Luxembourg Pays-Bas RoyaumeUni Le detail des rÃ ¨glements concernant l'admission au bÃ ©nÃ ©fice du systÃ ¨me gÃ ©nÃ ©ralisÃ © de prÃ ©fÃ ©rences dans ces pays peut Ã ªtre obtenu auprÃ ¨s de leurs administrations des douanes Les elements principaux de ces rÃ ¨glements sont resumes dans les paragraphes qui suivent 2 Conditions . Les principales conditions d admission au bÃ ©nÃ ©fice des prÃ ©fÃ ©rences sont que la marchandise expÃ ©diÃ ©e vers l'un quelconque des pays susmentionnÃ ©s : ( i ) doit correspondre a la definition e t . 1 1 ¢ 1 1 e des marchandises pouvant bÃ ©nÃ ©ficier du regime de prÃ ©fÃ ©rences dans le pays de destination , et ( m ) doit satisfaire aux conditions d'expedition spÃ ©cifiÃ ©es par le pays de destination En gÃ ©nÃ ©ral , la marchandise doit Ã ªtre expediÃ ©e directement du pays d'exportation au pays de destination , mais dans la plupart des cas , le passage par un ou plusieurs pays intermÃ ©diaires avec ou sans transbordement , est admis , Ã condition qu'au moment ou elle est exportÃ ©e , la marchandise soit manifestement destinee au pays de destination declare et que tout transit , transbordement ou entreposage temporaire ne rÃ ©sulte que des besoins du transport , et ( in ) doit rÃ ©pondre aux criteres d'origine spÃ ©cifiÃ ©s pour cette marchandise par le pays de destination . Des indications sommaires sur les rÃ ¨gles d'origine gÃ ©nÃ ©ralement applicables sont donnÃ ©es aux paragraphes 3 et 4 3 CritÃ ¨res d'origine . Pour les exportations verr. les pays susmentionnÃ ©s : ( i ) ou bien la marchandise doit Ã ªtre entiÃ ¨rement produite dans le pays exportateur , e'est a-dire correspondre Ã la dÃ ©finition des marchandises' considÃ ©rÃ ©es comme « ¢ entiÃ ¨rement produites » qui figure dans les rÃ ¨glements du pays de destination intÃ ©ressÃ © . ( n ) ou bien si elle est fabriquÃ ©e entiÃ ¨rement ou en partie au moyen de matiÃ ¨res ou de composants importes dans le pays exportateur ou d origine indeterminee . ces matieres ou composants doivent y avoir subi une transformation substantielle qui en fasse un produit different II importe de noter que toutes matiÃ ¨res et tous composants Ã propos desquels il est impossible de prouver qu ils sont originaires dudit pays doivent Ã ªtre considÃ ©rÃ ©s comme importÃ ©s En general , la transformation doit etre telle qu'elle ait pour effet de faire classer la marchandise exportÃ ©e dans une rubrique de la nomenclature du conseil de coopÃ ©ration douaniÃ ¨re diffÃ ©rente de celle oÃ ¹ seraient classÃ ©s ces matieres ou composants En outre , des regies d origine spÃ ©ciales et des dispositions subsidiaires sont prevues pour diverses categories de marchan ­ dises des listes A et B de certains pays , et ces rÃ ¨gles et dispositions devraient Ã ªtre soigneusement etudiÃ ¨es Si la marchandise satisfait aux criteres ci dessus , lexportateur indiquera , dans la case 7 du formulaire , le critere d'origine en vertu duquel il demande , pour cette marchandise , le bÃ ©nÃ ©fice du systeme gÃ ©nÃ ©ralisÃ © de prÃ ©fÃ ©rences, de la maniÃ ¨re indiquÃ ©e dans le tableau ci-aprÃ ¨s. 13 14 Resultat du controle Le controle effectue a permis de constater que ( 1 ) Demande de controle Le controle de la declaration de I'exportateur figurant au recto du present formulaire est sollicite (*). les indications et mentions portees sur le present for ­ mulaire sont exactes . le present formulaire ne repond pas aux conditions d'authenticite et de regularity requises (voir les remar ­ ques ci-annexees). le leA A Cachet Cachet (Signature ) (Signature) ( 1 ) Marquer d'un X la mention applicable . (*) Le contrÃ ´le « a posteriori » des formulaires APR est effectuÃ © Ã titre de sondage ou chaque fois que les autorites du pays d'importation ont des doutes fondes en ce qui concerne l'authenticrtc formulaire et l'exactitude des renseignement relatifs Ã l'origine rÃ ©elle de la marchandise en cause. Instructions relatives Ã l'Ã ©tablissement du formulaire APR 1 . Peuvent seules donner lieu Ã l'Ã ©tablissement d'un formulaire APR les marchandises qui dans le pays d'exportation remplissent les conditions prÃ ©vues par les dispositif rÃ ©gissant le systÃ ¨me gÃ ©nÃ ©ralisÃ © de prÃ ©fÃ ©rences. Ces dispositions doivent Ã ªtre soigneusement Ã ©tudiÃ ©es avant de remplir le formulaire (voir les notes de la partie 2). 2 . L'exportateur attache le formulaire au bulletin d'expÃ ©dition lorsqu'il s'agit d'un envoi par colis postal ou l'insÃ ¨re dans le colis lorsqu'il s'agit d'un envoi par la poste ; lettres . En outre , il porte soit sur l'Ã ©tiquette verte C 1 , soit sur la dÃ ©claration en douane C 2/CP3 la mention APR suivie du numÃ ©ro de sÃ ©rie du formulaire . 3 Ces instructions ne dispensent pas l'exportateur de l'accomplissement des autres formalitÃ ©s prÃ ©vues dans les rÃ ¨glements douaniers ou postaux . 4 . L'usage du formulaire constitue pour l'exportateur l'engagement de prÃ ©senter aux autoritÃ ©s compÃ ©tentes toutes justifications que celles-ci jugent nÃ ©cessaires et d'acce; tout contrÃ ´le par lesdites autoritÃ ©s de sa comptabilitÃ © et des circonstances de la fabrication des marchandises dÃ ©signÃ ©es dans la case 1 1 du formulaire.